Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

Dated as of June 5, 2012

by and between

K-V PHARMACEUTICAL COMPANY

and

COMMERCE COURT SMALL CAP VALUE FUND, LTD.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS

     1    ARTICLE II  

PURCHASE AND SALE OF COMMON STOCK

     1   

Section 2.1.

 

Purchase and Sale of Stock

     1   

Section 2.2.

 

Closing Date; Settlement Dates

     2   

Section 2.3.

 

Initial Public Announcements and Required Filings

     2    ARTICLE III  

FIXED REQUEST TERMS

     3   

Section 3.1.

 

Fixed Request Notice

     3   

Section 3.2.

 

Fixed Requests

     4   

Section 3.3.

 

Share Calculation

     6   

Section 3.4.

 

Limitation of Fixed Requests

     7   

Section 3.5.

 

Reduction of Commitment

     7   

Section 3.6.

 

Below Threshold Price

     7   

Section 3.7.

 

Settlement

     8   

Section 3.8.

 

Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount
Requested

     8   

Section 3.9.

 

Failure to Deliver Shares

     9   

Section 3.10.

 

Certain Limitations

     9   

Section 3.11.

 

Blackout Periods

     11    ARTICLE IV  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

     12   

Section 4.1.

 

Organization and Standing of the Investor

     12   

Section 4.2.

 

Authorization and Power

     12   

Section 4.3.

 

No Conflicts

     12   

Section 4.4.

 

Investment Purpose

     13   

Section 4.5.

 

Accredited Investor Status

     13   

Section 4.6.

 

Reliance on Exemptions

     13   

Section 4.7.

 

Information

     13   

Section 4.8.

 

No Governmental Review

     14   

Section 4.9.

 

No General Solicitation

     14   

Section 4.10.

 

Not an Affiliate

     14   

Section 4.11.

 

Statutory Underwriter Status

     14   

Section 4.12.

 

Resales of Securities

     14    ARTICLE V  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

     14   

Section 5.1.

 

Organization, Good Standing and Power

     14   

Section 5.2.

 

Authorization, Enforcement

     15   

Section 5.3.

 

Capitalization

     15   

Section 5.4.

 

Issuance of Securities

     16   

Section 5.5.

 

No Conflicts

     16   

 

i



--------------------------------------------------------------------------------

Section 5.6.

 

Commission Documents, Financial Statements

     17   

Section 5.7.

 

Subsidiaries

     19   

Section 5.8.

 

No Material Adverse Effect

     19   

Section 5.9.

 

No Undisclosed Liabilities

     19   

Section 5.10.

 

No Undisclosed Events or Circumstances

     19   

Section 5.11.

 

Indebtedness; Solvency

     19   

Section 5.12.

 

Title To Assets

     19   

Section 5.13.

 

Actions Pending

     20   

Section 5.14.

 

Compliance With Law

     20   

Section 5.15.

 

Certain Fees

     20   

Section 5.16.

 

Disclosure

     21   

Section 5.17.

 

Operation of Business

     21   

Section 5.18.

 

Environmental Compliance

     23   

Section 5.19.

 

Material Agreements

     23   

Section 5.20.

 

Transactions With Affiliates

     24   

Section 5.21.

 

Employees

     24   

Section 5.22.

 

Use of Proceeds

     24   

Section 5.23.

 

Investment Company Act Status

     24   

Section 5.24.

 

ERISA

     25   

Section 5.25.

 

Taxes

     25   

Section 5.26.

 

Insurance

     25   

Section 5.27.

 

U.S. Real Property Holding Corporation

     25   

Section 5.28.

 

Exemption from Registration; Valid Issuances

     26   

Section 5.29.

 

No General Solicitation or Advertising

     26   

Section 5.30.

 

No Integrated Offering

     26   

Section 5.31.

 

Dilutive Effect

     26   

Section 5.32.

 

Manipulation of Price

     26   

Section 5.33.

 

Securities Act

     27   

Section 5.34.

 

Listing and Maintenance Requirements

     27   

Section 5.35.

 

Application of Takeover Protections

     27   

Section 5.36.

 

Foreign Corrupt Practices Act

     27   

Section 5.37.

 

Money Laundering Laws

     28   

Section 5.38.

 

OFAC

     28   

Section 5.39.

 

Acknowledgement Regarding Investor’s Acquisition of Securities

     28    ARTICLE VI  

ADDITIONAL COVENANTS

     29   

Section 6.1.

 

Securities Compliance

     29   

Section 6.2.

 

Reservation of Common Stock

     29   

Section 6.3.

 

Registration and Listing

     29   

Section 6.4.

 

Compliance with Laws

     29   

Section 6.5.

 

Keeping of Records and Books of Account; Due Diligence

     30   

Section 6.6.

 

Limitations on Holdings and Issuances

     30   

Section 6.7.

 

Other Agreements and Alternate Transactions

     31   

Section 6.8.

 

Corporate Existence

     33   

Section 6.9.

 

Fundamental Transaction

     33   

Section 6.10.

 

Delivery of Registration Statement and Prospectus; Subsequent Changes

     33   

 

ii



--------------------------------------------------------------------------------

Section 6.11.

 

Amendments to the Registration Statement; Prospectus Supplements

     34   

Section 6.12.

 

Stop Orders

     34   

Section 6.13.

 

Selling Restrictions

     35   

Section 6.14.

 

Effective Registration Statement

     36   

Section 6.15.

 

Blue Sky

     36   

Section 6.16.

 

Non-Public Information

     36   

Section 6.17.

 

Broker/Dealer

     36   

Section 6.18.

 

Disclosure Schedule

     36    ARTICLE VII  

CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

     37   

Section 7.1.

 

Conditions Precedent to Closing

     37   

Section 7.2.

 

Conditions Precedent to a Fixed Request

     38    ARTICLE VIII  

TERMINATION

     41   

Section 8.1.

 

Termination

     41   

Section 8.2.

 

Other Termination

     41   

Section 8.3.

 

Effect of Termination

     42    ARTICLE IX  

INDEMNIFICATION

     43   

Section 9.1.

 

Indemnification of Investor

     43   

Section 9.2.

 

Indemnification Procedures

     44    ARTICLE X  

MISCELLANEOUS

     45   

Section 10.1.

 

Fees and Expenses

     45   

Section 10.2.

 

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial

     47   

Section 10.3.

 

Entire Agreement; Amendment

     48   

Section 10.4.

 

Notices

     48   

Section 10.5.

 

No Waivers

     49   

Section 10.6.

 

Headings

     49   

Section 10.7.

 

Construction

     50   

Section 10.8.

 

Successors and Assigns

     50   

Section 10.9.

 

No Third Party Beneficiaries

     50   

Section 10.10.

 

Governing Law

     50   

Section 10.11.

 

Survival

     50   

Section 10.12.

 

Counterparts

     50   

Section 10.13.

 

Publicity

     51   

Section 10.14.

 

Severability

     51   

Section 10.15.

 

Further Assurances

     51   

Annex I. Definitions

  

 

iii



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of June 5, 2012
(this “Agreement”), by and between Commerce Court Small Cap Value Fund, Ltd., a
business company incorporated under the laws of the British Virgin Islands (the
“Investor”), and K-V Pharmaceutical Company, a corporation organized and
existing under the laws of the State of Delaware (the “Company”).

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to the lesser of (i) $20,000,000 of newly issued shares of
the Company’s Class A common stock, $0.01 par value (“Common Stock”), and
(ii) the Exchange Cap (except to the extent the Exchange Cap shall be
inapplicable as expressly provided in Section 3.10);

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”) and Rule 506 of
Regulation D promulgated by the Commission under the Securities Act
(“Regulation D”), and upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments in Common Stock to be made hereunder;

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”),
pursuant to which the Company shall register the Registrable Securities (as
defined in the Registration Rights Agreement), upon the terms and subject to the
conditions set forth therein;

WHEREAS, in consideration for the Investor’s execution and delivery of this
Agreement, the Company is concurrently causing its transfer agent to issue to
the Investor the Commitment Shares, upon the terms and subject to the conditions
set forth in this Agreement;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set
forth in this Agreement.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Purchase and Sale of Stock. Upon the terms and subject to the conditions of this
Agreement, during the Investment Period, the Company in its discretion may issue
and sell to the Investor, and the Investor shall purchase from the Company, up
to the lesser of (i) $20,000,000 (the “Total Commitment”) of duly authorized,
validly issued, fully paid and nonassessable



--------------------------------------------------------------------------------

shares of Common Stock and (ii) the Exchange Cap (except to the extent the
Exchange Cap shall be inapplicable as expressly provided in Section 3.10) (the
“Aggregate Limit”), by the delivery to the Investor of not more than 24 separate
Fixed Request Notices as provided in Article III hereof.

Closing Date; Settlement Dates. This Agreement shall become effective and
binding (the “Closing”) upon payment of the Document Preparation Fee on or prior
to the Closing Date pursuant to Sections 7.1 and 10.1, the delivery of
irrevocable instructions to issue the Commitment Shares to the Investor or its
designees as provided in Sections 7.1 and 10.1, the delivery of counterpart
signature pages of this Agreement and the Registration Rights Agreement executed
by each of the parties hereto and thereto, and the delivery of all other
documents, instruments and writings required to be delivered at the Closing, in
each case as provided in Section 7.1, to the offices of Greenberg Traurig, LLP,
200 Park Avenue, New York, New York 10166, at 5:00 p.m., New York City time, on
the Closing Date. In consideration of and in express reliance upon the
representations, warranties and covenants contained in, and upon the terms and
subject to the conditions of, this Agreement, during the Investment Period the
Company shall issue and sell to the Investor, and the Investor shall purchase
from the Company, the Shares in respect of each Fixed Request. The issuance and
sale of Shares to the Investor pursuant to any Fixed Request shall occur on the
applicable Settlement Date in accordance with Section 3.7, provided that all of
the conditions precedent thereto set forth in Article VII theretofore shall have
been fulfilled on or prior to such Settlement Date.

Initial Public Announcements and Required Filings. At or before 8:30 a.m., New
York City time, on the second Trading Day following the Closing Date, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching copies of each of this Agreement and
the Registration Rights Agreement as exhibits thereto (including all exhibits
thereto, the “Current Report”). The Company shall provide the Investor a
reasonable opportunity to comment on a draft of the Current Report prior to
filing the Current Report with the Commission, shall give due consideration to
all such comments and shall not file the Current Report to the extent the
Investor reasonably objects to the form or content thereof (provided, however,
that the failure of the Investor to make such objection shall not relieve the
Company of any obligation or liability under this Agreement or affect the
Investor’s right to rely on the representations and warranties made by the
Company in this Agreement). From and after the filing of the Current Report, the
Company shall have disclosed all material, nonpublic information delivered to
the Investor (or the Investor’s representatives or agents) by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees,
agents or representatives (if any) in connection with the transactions
contemplated by the Transaction Documents. The Investor covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 2.3, the Investor will
maintain the confidentiality of all disclosures made to it in connection with
the transactions contemplated by the Transaction Documents (including the
existence and terms of the transactions), except that the Investor may disclose
the terms of such transactions to its financial, accounting, legal and other
advisors (provided that the Investor directs such Persons to maintain the
confidentiality of such information). Not later than 15 calendar days following
the Closing Date, the Company shall file a Form D with respect to the

 

2



--------------------------------------------------------------------------------

Securities in accordance with Regulation D and shall provide a copy thereof to
the Investor promptly after such filing. The Company shall prepare and file with
the Commission the Registration Statement (including the Prospectus) covering
only the resale by the Investor of the Registrable Securities in accordance with
the Securities Act and the Registration Rights Agreement. At or before 8:30 a.m.
(New York City time) on the Trading Day immediately following the Effective
Date, the Company shall file with the Commission in accordance with Rule 424(b)
under the Securities Act the final Prospectus to be used in connection with
sales pursuant to the Registration Statement. If the transactions contemplated
by any Fixed Request are material to the Company (individually or collectively
with all other prior Fixed Requests, the consummation of which have not
previously been reported in any Prospectus Supplement filed with the Commission
under Rule 424(b) under the Securities Act or in any report, statement or other
document filed by the Company with the Commission under the Exchange Act), or if
otherwise required under the Securities Act (or the interpretations of the
Commission thereof), in each case as reasonably determined by the Company or the
Investor, then, on the first Trading Day immediately following the last Trading
Day of the Pricing Period with respect to such Fixed Request, the Company shall
file with the Commission a Prospectus Supplement pursuant to Rule 424(b) under
the Securities Act with respect to the applicable Fixed Request(s), disclosing
the total Fixed Amount Requested or the Alternative Fixed Amount Requested (as
applicable) pursuant to such Fixed Request(s), the total number of Shares that
are to be (and, if applicable, have been) issued and sold to the Investor
pursuant to such Fixed Request(s), the total purchase price for the Shares
subject to such Fixed Request(s), the applicable Discount Price(s) for such
Shares and the net proceeds that are to be (and, if applicable, have been)
received by the Company from the sale of such Shares. To the extent not
previously disclosed in the Prospectus or a Prospectus Supplement, the Company
shall disclose in its Quarterly Reports on Form 10-Q and in its Annual Reports
on Form 10-K the information described in the immediately preceding sentence
relating to all Fixed Request(s) consummated during the relevant fiscal quarter.

ARTICLE III

FIXED REQUEST TERMS

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree as follows:

Fixed Request Notice. From time to time during the Investment Period, the
Company may, in its sole discretion, no later than 9:30 a.m. (New York City
time) on the first Trading Day of the Pricing Period, provide to the Investor a
Fixed Request Notice, substantially in the form attached hereto as Exhibit B
(the “Fixed Request Notice”), which Fixed Request Notice shall become effective
at 9:30 a.m. (New York City time) on the first Trading Day of the Pricing Period
specified in the Fixed Request Notice; provided, however, that if the Company
delivers the Fixed Request Notice to the Investor later than 9:30 a.m. (New York
City time) on a Trading Day, then the first Trading Day of such Pricing Period
shall not be the Trading Day on which the Investor received such Fixed Request
Notice, but rather shall be the immediately following Trading Day (unless a
subsequent Trading Day is therein specified). The Fixed Request Notice shall
specify the Fixed Amount Requested (up to the Maximum Fixed Amount Requested) or
the number of Shares cap for the Alternative Fixed Amount Requested (as
applicable), establish the Threshold Price for such Fixed Request and designate
the first and last Trading Day of the

 

3



--------------------------------------------------------------------------------

Pricing Period. Upon the terms and subject to the conditions of this Agreement,
the Investor is obligated to accept each Fixed Request Notice prepared and
delivered in accordance with the provisions of this Agreement.

Fixed Requests. From time to time during the Investment Period, the Company may,
in its sole discretion, deliver to the Investor a Fixed Request Notice for a
specified Fixed Amount Requested (up to the Maximum Fixed Amount Requested) or
for the Alternative Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be determined, in accordance with the price and
share amount parameters as set forth in the below pricing grid, and upon the
terms and subject to the conditions of this Agreement, the Investor shall
purchase from the Company the Shares subject to such Fixed Request Notice at the
Discount Price; provided, however, that (i) if an ex-dividend date is
established by the Trading Market in respect of the Common Stock on or between
the first Trading Day of the applicable Pricing Period and the applicable
Settlement Date, the Discount Price shall be reduced by the per share dividend
amount and (ii) if the Company does not elect the Alternative Fixed Amount
Requested, the Company may not deliver any single Fixed Request Notice for a
specified Fixed Amount Requested in excess of the specific dollar amount in the
applicable Fixed Amount Requested/Alternative Fixed Amount Requested column
below (the “Maximum Fixed Amount Requested”).

 

Threshold Price

  

Fixed Amount Requested

   Discount Price  

Equal to or greater than $5.00

  

Not to exceed, at the Company’s option, the greater of (i) $10,000,000 and (ii)
the Alternative Fixed Amount Requested

     94.000% of the VWAP   

Equal to or greater than $4.00 and less than $5.00

  

Not to exceed, at the Company’s option, the greater of (i) $8,000,000 and (ii)
the Alternative Fixed Amount Requested

     93.70% of the VWAP   

Equal to or greater than $3.00 and less than $4.00

  

Not to exceed, at the Company’s option, the greater of (i) $6,000,000 and (ii)
the Alternative Fixed Amount Requested

     93.30% of the VWAP   

Equal to or greater than $2.75 and less than $3.00

  

Not to exceed, at the Company’s option, the greater of (i) $5,500,000 and (ii)
the Alternative Fixed Amount Requested

     93.10% of the VWAP   

Equal to or greater than $2.50 and less than $2.75

  

Not to exceed, at the Company’s option, the greater of (i) $5,000,000 and (ii)
the Alternative Fixed Amount Requested

     93.00% of the VWAP   

Equal to or greater than $2.25 and less than $2.50

  

Not to exceed, at the Company’s option, the greater of (i) $4,500,000 and (ii)
the Alternative Fixed Amount Requested

     92.80% of the VWAP   

Equal to or greater than $2.00 and less than $2.25

  

Not to exceed, at the Company’s option, the greater of (i) $4,000,000 and (ii)
the Alternative Fixed Amount Requested

     92.70% of the VWAP   

Equal to or greater than $1.75 and less than $2.00

  

Not to exceed, at the Company’s option, the greater of (i) $3,500,000 and (ii)
the Alternative Fixed Amount Requested

     92.50% of the VWAP   

 

4



--------------------------------------------------------------------------------

Equal to or greater than $1.50 and less than $1.75

  

Not to exceed, at the Company’s option, the greater of (i) $3,000,000 and (ii)
the Alternative Fixed Amount Requested

     92.40% of the VWAP   

Equal to or greater than $1.25 and less than $1.50

  

Not to exceed, at the Company’s option, the greater of (i) $2,500,000 and (ii)
the Alternative Fixed Amount Requested

     92.20% of the VWAP   

Equal to or greater than $1.00 and less than $1.25

  

Not to exceed, at the Company’s option, the greater of (i) $2,000,000 and (ii)
the Alternative Fixed Amount Requested

     92.10% of the VWAP   

Equal to or greater than $0.75 and less than $1.00

  

Not to exceed, at the Company’s option, the greater of (i) $1,500,000 and (ii)
the Alternative Fixed Amount Requested

     92.00% of the VWAP   

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than: (i) the Alternative Fixed Amount
Requested (assuming for this purpose the election of the Alternative Fixed
Amount Requested for each Trading Day during the applicable Pricing Period) or
(ii) the Maximum Fixed Amount Requested (assuming for this purpose the Company
does not elect the Alternative Fixed Amount Requested for any Trading Day during
the applicable Pricing Period), in each case in respect of any Pricing Period
(subject in all cases to the provisions of Sections 3.10 and 6.6 of this
Agreement).

For purposes of this Agreement, “Alternative Fixed Amount Requested” shall mean
a dollar amount equal to the aggregate sum of each product (calculated for each
Trading Day during the applicable Pricing Period for which (i) the Company has
notified the Investor in writing that the Alternative Fixed Amount Requested
shall apply to such Trading Day and (ii) the VWAP equals or exceeds the
Threshold Price) determined pursuant to the following equation (rounded to the
nearest cent):

 

DAFAR   =   A x B x C, where: DAFAR   =   the daily allocable portion of the
total Alternative Fixed Amount Requested for the applicable Trading Day during
the applicable Pricing Period,

 

A   =   0.25 B   =   the trading volume of the Common Stock for the applicable
Trading Day during the applicable Pricing Period, as reported by Bloomberg L.P.
using the AQR function (excluding block trades of 25,000 shares or more), and C
  =   the applicable Discount Price;

provided, however, that the Alternative Fixed Amount Requested shall not exceed
the dollar amount cap therefor to be specified by the Company in the applicable
Fixed Request Notice (and shall in all cases be subject to the provisions of
Sections 3.10 and 6.6 of this Agreement). Notwithstanding anything herein to the
contrary, (i) if the Company has specified a dollar

 

5



--------------------------------------------------------------------------------

amount of Fixed Amount Requested pursuant to the above pricing grid in a Fixed
Request Notice, the Company may, in its sole discretion, no later than 9:30 a.m.
(New York City time) on any Trading Day of the Pricing Period, provide to the
Investor written notice of its election of the Alternative Fixed Amount
Requested with respect to all or any portion of the remaining Trading Days of
the applicable Pricing Period, and (ii) if the Company has elected the
Alternative Fixed Amount Requested in a Fixed Request Notice, the Company may,
in its sole discretion, no later than 9:30 a.m. (New York City time) on any
Trading Day of the Pricing Period, provide to the Investor written notice of its
election of a specific dollar amount of Fixed Amount Requested pursuant to the
above pricing grid with respect to all or any portion of the remaining Trading
Days of the applicable Pricing Period, in the case of each of clauses (i) and
(ii) above, which election shall become effective at 9:30 a.m. (New York City
time) on the Trading Day on which the Investor received such notice; provided,
however, that if the Company delivers such notice to the Investor later than
9:30 a.m. (New York City time) on a Trading Day, then the first Trading Day of
such Pricing Period on which such election shall become effective shall not be
the Trading Day on which the Investor received such notice, but rather shall be
the next Trading Day (unless a subsequent Trading Day is therein specified). The
Company shall have the right to effect such change on a daily basis during any
Pricing Period.

The date on which the Company delivers any Fixed Request Notice in accordance
with this Section 3.2 hereinafter shall be referred to as a “Fixed Request
Exercise Date”.

Share Calculation.

(a) If, with respect to any Trading Day during the applicable Pricing Period,
the Company has not elected the Alternative Fixed Amount Requested in accordance
with the provisions of Section 3.2 hereof, then, with respect to each such
Trading Day during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price, the number of Shares to be issued by the Company to
the Investor pursuant to a Fixed Request shall equal the quotient (calculated
for each Trading Day during the applicable Pricing Period for which (i) the
Company has not elected the Alternative Fixed Amount Requested and (ii) the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):

 

N   =   (A x B)/C, where: N   =   the number of Shares to be issued by the
Company to the Investor in respect of a Trading Day during the applicable
Pricing Period for which (i) the Company has not elected the Alternative Fixed
Amount Requested and (ii) the VWAP equals or exceeds the Threshold Price, A   =
  0.10 (the “Multiplier”), B   =   the total Fixed Amount Requested, and C   =  
the applicable Discount Price for such Trading Day.

 

6



--------------------------------------------------------------------------------

(b) If, with respect to any Trading Day during the applicable Pricing Period,
the Company has elected the Alternative Fixed Amount Requested in accordance
with the provisions of Section 3.2 hereof, then, with respect to each such
Trading Day during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price, the number of Shares to be issued by the Company to
the Investor pursuant to a Fixed Request shall equal the product (calculated for
each Trading Day during the applicable Pricing Period for which (i) the Company
has elected the Alternative Fixed Amount Requested and (ii) the VWAP equals or
exceeds the Threshold Price) determined pursuant to the following equation
(rounded to the nearest whole Share):

 

N   =   A x B, where: N   =   the number of Shares to be issued by the Company
to the Investor in respect of a Trading Day during the applicable Pricing Period
for which (i) the Company has elected the Alternative Fixed Amount Requested and
(ii) the VWAP equals or exceeds the Threshold Price, A   =   0.25, and B   =  
the trading volume of the Common Stock for the applicable Trading Day during the
applicable Pricing Period, as reported by Bloomberg L.P. using the AQR function
(excluding block trades of 25,000 shares or more).

Limitation of Fixed Requests. The Company shall not make more than one Fixed
Request in each Pricing Period. Not less than five Trading Days shall elapse
between the end of one Pricing Period and the commencement of any other Pricing
Period during the Investment Period. There shall be permitted a maximum of 24
Fixed Requests during the Investment Period. Each Fixed Request automatically
shall expire immediately following the last Trading Day of each Pricing Period.

Reduction of Commitment. On each Settlement Date, the Investor’s Total
Commitment under this Agreement automatically shall be reduced, on a
dollar-for-dollar basis, by the total amount of the Fixed Request Amount for the
portion of such Pricing Period paid to the Company on such Settlement Date.

Below Threshold Price.

(c) With respect to each Trading Day (if any) during the applicable Pricing
Period with respect to which the Company has not elected the Alternative Fixed
Amount Requested in accordance with the provisions of Section 3.2 hereof, if the
VWAP on such Trading Day in a Pricing Period is lower than the Threshold Price,
then for each such Trading Day the Fixed Amount Requested shall be reduced, on a
dollar-for-dollar basis, by an amount equal to the product of (x) the Multiplier
and (y) the total Fixed Amount Requested, and no Shares shall be purchased or
sold with respect to such Trading Day. If trading in the Common Stock on the
Trading Market is suspended for any reason for more than three hours on any
Trading Day, then for each such Trading Day the Fixed Amount Requested shall be
reduced, on a dollar-for-dollar basis, as provided in the immediately preceding
sentence, and no Shares shall be purchased or sold with respect to such Trading
Day.

 

7



--------------------------------------------------------------------------------

(d) With respect to each Trading Day (if any) during the applicable Pricing
Period with respect to which the Company has elected the Alternative Fixed
Amount Requested in accordance with the provisions of Section 3.2 hereof, if the
VWAP on such Trading Day in a Pricing Period is lower than the Threshold Price,
then for each such Trading Day no Shares shall be purchased or sold with respect
to such Trading Day. If trading in the Common Stock on the Trading Market is
suspended for any reason for more than three hours on any Trading Day, then for
each such Trading Day no Shares shall be purchased or sold with respect to such
Trading Day.

Settlement. The payment for, against simultaneous delivery of, Shares in respect
of each Fixed Request shall be settled on the second Trading Day next following
the last Trading Day of each Pricing Period (the “Settlement Date”). On each
Settlement Date, the Company shall, or shall cause its transfer agent to,
electronically transfer the Shares purchased by the Investor by crediting the
Investor’s or its designees’ account (provided the Investor shall have given the
Company written notice of such designee prior to the Settlement Date) at DTC
through its Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be
freely tradable and transferable and without restriction on resale pursuant to
the Registration Statement, against simultaneous payment therefor to the
Company’s designated account by wire transfer of immediately available funds;
provided that if the Shares are received by the Investor later than 1:00 p.m.,
New York City time, payment therefor shall be made with next day funds. As set
forth in Section 3.9, a failure by the Company or its transfer agent (if
applicable) to deliver such Shares on the applicable Settlement Date shall
result in the payment of liquidated damages by the Company to the Investor.

Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount
Requested.

(e) If during a Pricing Period the Company elects to reduce the number of
Trading Days in such Pricing Period, the Company shall so notify the Investor
before 9:00 a.m. (New York City time) on any Trading Day during a Pricing Period
(a “Reduction Notice”) and the last Trading Day of such Pricing Period shall be
the Trading Day immediately preceding the Trading Day on which the Investor
received such Reduction Notice; provided, however, that (i) the Company may not
elect to reduce the number of Trading Days in any such Pricing Period to less
than two Trading Days and (ii) if the Company delivers the Reduction Notice
later than 9:00 a.m. (New York City time) on a Trading Day during a Pricing
Period, then the last Trading Day of such Pricing Period instead shall be the
Trading Day on which the Investor received such Reduction Notice. Upon receipt
of a Reduction Notice, the Investor shall purchase the Shares in respect of each
Trading Day in such reduced Pricing Period for which the VWAP equals or exceeds
the Threshold Price in accordance with Section 3.3 hereof.

(f) If, with respect to any Fixed Request Notice, an election by the Company of
the Alternative Fixed Amount Requested in accordance with the provisions of
Section 3.2 hereof is then in effect, the last Trading Day of the applicable
Pricing Period shall be the earliest of: (i) the Trading Day on which the
Alternative Fixed Amount Requested (calculated in

 

8



--------------------------------------------------------------------------------

accordance with Section 3.2 hereof) shall have reached the dollar amount cap
therefor specified by the Company in the applicable Fixed Request Notice,
(ii) the last Trading Day of the Pricing Period, if such Pricing Period is
reduced by the Company pursuant to clause (a) of this Section 3.8, and (iii) the
10th Trading Day of the Pricing Period.

Failure to Deliver Shares. If the Company issues a Fixed Request Notice and
fails to deliver the Shares to the Investor on the applicable Settlement Date
and such failure continues for 10 Trading Days, the Company shall pay the
Investor, in cash, in addition to all other remedies available to the Investor,
as partial damages for such failure and not as a penalty, an amount equal to
2.0% of the payment required to be paid by the Investor on such Settlement Date
for the initial 30 days following such Settlement Date until the Shares have
been delivered, and an additional 2.0% for each additional 30-day period
thereafter until the Shares have been delivered, which amount shall be prorated
for such periods less than 30 days (the “Make Whole Amount”). If the Make Whole
Amount is not paid within two Trading Days following a demand therefor from the
Investor, the Make Whole Amount shall accrue annual interest (on the basis of
the 365 day year) compounded daily at a rate equal to the greater of (i) the
prime rate of interest then in effect as published by the Wall Street Journal
plus 3.0% and (ii) 10.0%, up to and including the date on which the Make Whole
Amount is actually paid. The Company shall not issue a Fixed Request Notice to
the Investor until the Make Whole Amount, plus all accrued interest, has been
paid to the Investor in full.

Certain Limitations. Notwithstanding anything to the contrary contained in this
Agreement, in no event may the Company issue a Fixed Request Notice to the
extent that (i) the Fixed Amount Requested in such Fixed Request Notice exceeds
the Maximum Fixed Amount Requested determined in accordance with Section 3.2 (if
the Company has not elected the Alternative Fixed Amount Requested in accordance
with the provisions of Section 3.2 hereof), (ii) the sale of Shares pursuant to
such Fixed Request Notice would cause the Company to issue or sell or the
Investor to acquire or purchase (A) a dollar value of shares of Common Stock
which, when aggregated with all Fixed Request Amounts paid by the Investor
pursuant to all prior Fixed Request Notices issued under this Agreement, would
exceed the Aggregate Limit, (B) a number of shares of Common Stock which, when
aggregated with all Shares purchased or acquired by the Investor pursuant to all
prior Fixed Request Notices issued under this Agreement, would exceed the
Aggregate Limit, or (C) a number of shares of Common Stock that would exceed the
Single Fixed Request Limit (taking into account all shares of Common Stock or
Class B Common Stock issued or issuable pursuant to any transaction or series of
transactions that may be aggregated with the transactions contemplated by such
Fixed Request Notice under applicable rules of the Trading Market), or (iii) the
sale of Shares pursuant to such Fixed Request Notice would cause the Company to
sell or the Investor to purchase a number of shares of Common Stock which, when
aggregated with all other shares of Common Stock then beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor and its Affiliates, would result in the
beneficial ownership by the Investor or any of its Affiliates of more than 9.9%
of the then issued and outstanding shares of Common Stock (the “Ownership
Limitation”). The Exchange Cap and the Single Fixed Request Limit shall not be
applicable for any purposes of this Agreement or the transactions contemplated
hereby if the stockholders of the Company have approved the transactions
contemplated by this Agreement in accordance with the applicable rules and

 

9



--------------------------------------------------------------------------------

regulations of the Trading Market and the Charter and Bylaws of the Company. For
the avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the transactions contemplated by this
Agreement; provided, that if stockholder approval of the transactions
contemplated hereby is not obtained, each of the Exchange Cap and the Single
Fixed Request Limit shall be applicable for all purposes of this Agreement and
the transactions contemplated hereby at all times during the term of this
Agreement. If the Company issues a Fixed Request Notice in which the Fixed
Amount Requested exceeds the Maximum Fixed Amount Requested determined in
accordance with Section 3.2 (if the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof),
such Fixed Request Notice shall be void ab initio to the extent the Fixed Amount
Requested exceeds the Maximum Fixed Amount Requested. If the Company issues a
Fixed Request Notice that otherwise would require the Investor to purchase
shares of Common Stock which would cause the aggregate purchases of Common Stock
by the Investor under this Agreement to exceed the Aggregate Limit, such Fixed
Request Notice shall be void ab initio to the extent of (x) the amount by which
the dollar value of shares of Common Stock otherwise issuable pursuant to such
Fixed Request Notice, together with all Fixed Request Amounts paid by the
Investor pursuant to all prior Fixed Request Notices issued under this
Agreement, would exceed the Aggregate Limit, or (y) the amount by which the
number of shares of Common Stock otherwise issuable pursuant to such Fixed
Request Notice, together with all Shares purchased by the Investor pursuant to
all prior Fixed Request Notices issued under this Agreement, would exceed the
Aggregate Limit, as the case may be. If the Company issues a Fixed Request
Notice that otherwise would require the Investor to purchase shares of Common
Stock which when aggregated with all other shares of Common Stock and Class B
Common Stock issued or sold pursuant to any transaction or series of
transactions that would be aggregated for purposes of determining whether
approval of the Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market would
exceed the Single Fixed Request Limit, such Fixed Request Notice shall be void
ab initio to the extent of the amount by which the number of shares of Common
Stock otherwise issuable pursuant to such Fixed Request Notice, together with
all shares of Common Stock and Class B Common Stock issued pursuant to all such
other aggregated transactions, would exceed the Single Fixed Request Limit. If
the Company issues a Fixed Request Notice that otherwise would require the
Investor to purchase shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation, such Fixed
Request Notice shall be void ab initio to the extent of the amount by which the
number of shares of Common Stock otherwise issuable pursuant to such Fixed
Request Notice, together with all shares of Common Stock then beneficially owned
by the Investor and its Affiliates, would exceed the Ownership Limitation. The
Company hereby represents, warrants and covenants that neither it nor any of its
Subsidiaries (1) has effected any transaction or series of transactions, (2) is
a party to any pending transaction or series of transactions or (3) shall enter
into any contract, agreement, agreement-in-principle, arrangement or
understanding with respect to, or shall effect, any Alternate Transaction which,
in any of such cases, may be aggregated with the transactions contemplated by
this Agreement for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market; provided, however, that the
Company shall be permitted to

 

10



--------------------------------------------------------------------------------

take any action referred to in clause (3) above if (x) the Company has timely
provided the Investor with an Aggregation Notice as provided in Section 6.7(ii)
hereof and (y) unless the Investor has previously terminated this Agreement
pursuant to Section 8.2, the Company obtains the requisite stockholder approval
prior to the closing of such Alternate Transaction.

Blackout Periods. The Company shall advise the Investor in writing of any
changes to its policy on insider trading. Notwithstanding any other provision of
this Agreement, the Company shall not deliver any Fixed Request Notice or
otherwise offer, sell or deliver Shares to the Investor, and the Investor shall
not be obligated to purchase any Shares pursuant to this Agreement, (i) during
any period in which the Company is, or may be deemed to be, in possession of
material non-public information, (ii) during any period (other than the period
referred to in clause (iii) of this Section 3.11) in which the Company’s insider
trading policy, as it exists from time to time, would prohibit purchases or
sales of Common Stock by its officers or directors (each such period, a
“Blackout Period”), except with respect to this clause (ii) as expressly
provided in the immediately following sentence, or (iii) except as expressly
provided in this Section 3.11, at any time from and including the date (each, an
“Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement. If the
Company wishes to deliver any Fixed Request Notice or otherwise offer, sell or
deliver Shares to the Investor during any Blackout Period, the Company shall, as
conditions thereto, (A) provide the Investor with the compliance certificate
substantially in the form attached hereto as Exhibit D, dated the date of such
Fixed Request Notice, which certificate shall be deemed to remain in effect
during the applicable Pricing Period through and including the applicable
Settlement Date, and the “bring down” opinions in the form mutually agreed to by
the parties hereto, dated the date of such Fixed Request Notice, and (B) afford
the Investor the opportunity to conduct a due diligence review in accordance
with Section 6.5(ii) hereof. If the Company wishes to deliver any Fixed Request
Notice or otherwise offer, sell or deliver Shares to the Investor at any time
during the period from and including an Announcement Date through and including
the time that is 24 hours after the corresponding Filing Time, the Company
shall, as conditions thereto, (1) prepare and deliver to the Investor (with a
copy to counsel to the Investor) a report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings or other projections,
similar forward-looking data and officers’ quotations) (each, an “Earnings
8-K”), in form and substance reasonably satisfactory to the Investor and its
counsel, (2) provide the Investor with the compliance certificate substantially
in the form attached hereto as Exhibit D, dated the date of such Fixed Request
Notice, which certificate shall be deemed to remain in effect during the
applicable Pricing Period through and including the applicable Settlement Date,
and the “bring down” opinions in the form mutually agreed to by the parties
hereto, dated the date of such Fixed Request Notice or Optional Amount grant, as
applicable, (3) afford the Investor the opportunity to conduct a due diligence
review in accordance with Section 6.5(ii) hereof and (4) file such Earnings 8-K
with the Commission (so that it is deemed “filed” for purposes of Section 18 of
the Exchange Act), include such Earnings 8-K in a Prospectus Supplement and file
such Prospectus

 

11



--------------------------------------------------------------------------------

Supplement with the Commission under Rule 424(b) under the Securities Act, in
each case on or prior to the date of such Fixed Request Notice. The provisions
of clause (iii) of this Section 3.11 shall not be applicable for the period from
and after the time at which all of the conditions set forth in the immediately
preceding sentence shall have been satisfied (or, if later, the time that is 24
hours after the time that the relevant Earnings Announcement was first publicly
released) through and including the time that is 24 hours after the Filing Time
of the relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be. For purposes of clarity, the parties agree that the delivery of
the compliance certificate and the “bring down” opinions pursuant to this
Section 3.11 shall not relieve the Company from any of its obligations under
this Agreement with respect to the delivery of the compliance certificate called
for by Section 7.2(ii) and the “bring down” opinions called for by
Section 7.2(xiv) on the applicable Settlement Date, which Sections shall have
independent application.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor hereby makes the following representations, warranties and
covenants to the Company:

Organization and Standing of the Investor. The Investor is a business company
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands.

Authorization and Power. The Investor has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
Registration Rights Agreement and to purchase the Shares in accordance with the
terms hereof. The execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of the
Investor, its Board of Directors or its stockholders is required. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application
(including any limitation of equitable remedies).

No Conflicts. The execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement and the consummation by the
Investor of the transactions contemplated hereby and thereby do not and shall
not (i) result in a violation of such Investor’s charter documents, bylaws or
other applicable organizational instruments, (ii) conflict with, constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party or is bound, (iii) create or impose any lien,
charge or encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is party or under which the Investor is bound
or under

 

12



--------------------------------------------------------------------------------

which any of its properties or assets are bound, or (iv) result in a violation
of any federal, state, local or foreign statute, rule, or regulation, or any
order, judgment or decree of any court or governmental agency applicable to the
Investor or by which any of its properties or assets are bound or affected,
except, in the case of clauses (ii), (iii) and (iv), for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, prohibit or otherwise interfere
with, in any material respect, the ability of the Investor to enter into and
perform its obligations under this Agreement and the Registration Rights
Agreement. The Investor is not required under any applicable federal, state,
local or foreign law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the Registration Rights Agreement or to purchase the
Shares in accordance with the terms hereof; provided, however, that for purposes
of the representation made in this sentence, the Investor is assuming and
relying upon the accuracy of the relevant representations and warranties and the
compliance with the relevant covenants and agreements of the Company in the
Transaction Documents to which it is a party.

Investment Purpose. The Investor is acquiring the Securities for its own
account, for investment purposes and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under or exempt from the registration requirements of the
Securities Act; provided, however, that by making the representations herein,
the Investor does not agree, or make any representation or warranty, to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Investor
does not presently have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

Reliance on Exemptions. The Investor understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

Information. All materials relating to the business, financial condition,
management and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Investor have been
furnished or otherwise made available to the Investor or its advisors,
including, without limitation, the Commission Documents. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor is able to bear the economic risk of an investment in the
Securities and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of a proposed
investment in the Securities. The Investor and its advisors have been afforded
the opportunity to ask questions of and receive answers from representatives of
the Company concerning the financial condition and business of the Company and
other matters relating to an investment in the Securities. Neither such
inquiries nor any other due diligence investigations

 

13



--------------------------------------------------------------------------------

conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement or in any other
Transaction Document to which the Company is a party or the Investor’s right to
rely on any other document or instrument executed and/or delivered in connection
with this Agreement or the consummation of the transaction contemplated hereby
(including, without limitation, the opinions of the Company’s counsel delivered
pursuant to Sections 7.1(iv) and 7.2(xiv)). The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor understands that it (and not the Company) shall be responsible for
its own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement.

No Governmental Review. The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

No General Solicitation. The Investor is not purchasing the Securities as a
result of any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.

Not an Affiliate. The Investor is not an officer, director or an Affiliate of
the Company.

Statutory Underwriter Status. The Investor acknowledges that it will be
disclosed as an “underwriter” and a “selling stockholder” in the Registration
Statement and in any Prospectus contained therein to the extent required by
applicable law and to the extent the Prospectus is related to the resale of
Registrable Securities.

Resales of Securities. The Investor represents, warrants and covenants that
unless the Securities are eligible for resale pursuant to Rule 144, it will
resell such Securities only pursuant to the Registration Statement, in a manner
described under the caption “Plan of Distribution” in the Registration
Statement, and in a manner in compliance with all applicable U.S. federal and
state securities laws, rules and regulations, including, without limitation, any
applicable prospectus delivery requirements of the Securities Act.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations, warranties and covenants to the
Investor:

Organization, Good Standing and Power. The Company and each of its Subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has the requisite corporate
power and authority to own, lease

 

14



--------------------------------------------------------------------------------

and operate its properties and assets and to conduct its business as it is now
being conducted and as presently proposed to be conducted. The Company and each
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction in which the failure to be so qualified would not have a
Material Adverse Effect.

Authorization, Enforcement. The Company has the requisite corporate power and
authority to enter into and perform its obligations under each of the
Transaction Documents to which it is a party and to issue the Securities in
accordance with the terms hereof and thereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. Each of the Transaction Documents to which the Company is a party has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).

Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding were as set forth in the Commission Documents as
of the dates reflected therein. All of the outstanding shares of Common Stock
and Class B Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Commission Documents,
this Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
securities under the Securities Act. Except as set forth in the Commission
Documents, no shares of Common Stock or Class B Common Stock are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or

 

15



--------------------------------------------------------------------------------

any “put” or similar right with respect thereto that would have a Material
Adverse Effect. Except as set forth in the Commission Documents, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any of the other Transaction Documents or
the consummation of the transactions described herein or therein. The Company
has furnished or made available to the Investor via EDGAR true and correct
copies of the Company’s Certificate of Incorporation as in effect on the Closing
Date (the “Charter”), and the Company’s Bylaws as in effect on the Closing Date
(the “Bylaws”).

Issuance of Securities. The Commitment Shares have been, and the Shares to be
issued under this Agreement have been or will be (prior to the delivery of any
Fixed Request Notice to the Investor hereunder), duly authorized by all
necessary corporate action on the part of the Company. The Commitment Shares,
when issued in accordance with the terms of this Agreement, and the Shares, when
paid for in accordance with the terms of this Agreement, shall be validly issued
and outstanding, fully paid and nonassessable and free from all liens, charges,
taxes, security interests, encumbrances, rights of first refusal, preemptive or
similar rights and other encumbrances with respect to the issue thereof.

No Conflicts. The execution, delivery and performance by the Company of each of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby and thereby do not and shall not
(i) result in a violation of any provision of the Company’s Charter or Bylaws,
(ii) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would become a default) under, or give rise to any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Significant
Subsidiaries is a party or is bound, (iii) create or impose a lien, charge or
encumbrance on any property or assets of the Company or any of its Significant
Subsidiaries under any agreement or any commitment to which the Company or any
of its Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of their respective properties
or assets is subject, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, judgment or decree applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected (including federal and
state securities laws and regulations and the rules and regulations of the
Trading Market), except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations,
liens, charges, encumbrances and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. Except as specifically contemplated
by this Agreement or the Registration Rights Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required under any federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency (including, without
limitation, the Trading Market) in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents to which it is a party,
or to issue the Securities to the Investor in accordance with the terms hereof
and thereof (other than such consents, authorizations, orders, filings or
registrations as have been obtained or made prior to the Closing Date);
provided, however, that, for purposes of the representation made in this
sentence, the Company is

 

16



--------------------------------------------------------------------------------

assuming and relying upon the accuracy of the representations and warranties of
the Investor in this Agreement and the compliance by it with its covenants and
agreements contained in this Agreement and the Registration Rights Agreement.

Commission Documents, Financial Statements. (a) The Company has filed all
Commission Documents. The Company has delivered or made available to the
Investor via EDGAR or otherwise true and complete copies of the Commission
Documents filed with or furnished to the Commission prior to the Closing Date
(including, without limitation, the 2011 Form 10-K/A). No Subsidiary of the
Company is required to file or furnish any report, schedule, registration, form,
statement, information or other document with the Commission. As of its filing
date, each Commission Document filed with or furnished to the Commission prior
to the Closing Date (including, without limitation, the 2011 Form 10-K/A)
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as applicable, and other federal, state and local laws, rules
and regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Closing Date, on the date of such amended or
superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Registration
Statement, on the date it is filed with the Commission, on the date it is
declared effective by the Commission, on each Fixed Request Exercise Date and on
each Settlement Date, shall comply in all material respects with the
requirements of the Securities Act (including, without limitation, Rule 415
under the Securities Act) and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, except that
this representation and warranty shall not apply to statements in or omissions
from the Registration Statement made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein. The Prospectus and each
Prospectus Supplement required to be filed pursuant to this Agreement or the
Registration Rights Agreement after the Closing Date, when taken together, on
its date, on each Fixed Request Exercise Date and on each Settlement Date, shall
comply in all material respects with the requirements of the Securities Act
(including, without limitation, Rule 424(b) under the Securities Act) and shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. Each Commission Document (other than the Registration
Statement, the Prospectus or any Prospectus Supplement) to be filed with or
furnished to the Commission after the Closing Date and incorporated by reference
in the Registration Statement, the Prospectus or any Prospectus Supplement
required to be filed pursuant to this Agreement or the Registration Rights
Agreement (including, without limitation, the Current Report), when such
document is filed with or furnished to the Commission and, if applicable, when
such document becomes effective, as the case may be, shall comply in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a

 

17



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the Commission relating
to the Commission Documents filed with or furnished to the Commission as of the
Closing Date, together with all written responses of the Company thereto in the
form such responses were filed via EDGAR. There are no outstanding or unresolved
comments or undertakings in such comment letters received by the Company from
the Commission. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act.

(b) The financial statements, together with the related notes and schedules, of
the Company included in the Commission Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the Commission and all other applicable rules and
regulations with respect thereto. Such financial statements, together with the
related notes and schedules, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

(c) The Company has filed with the Commission and made available to the Investor
via EDGAR or otherwise all certifications and statements required by (x) Rule
13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350
(Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all
relevant Commission Documents. Except as set forth in the Commission Documents,
the Company is in compliance in all material respects with the provisions of
SOXA applicable to it as of the date hereof. The Company maintains disclosure
controls and procedures required by Rule 13a-15 or Rule 15d-15 under the
Exchange Act, and, except as set forth in the Commission Documents, such
controls and procedures are effective to ensure that all material information
concerning the Company and its Subsidiaries is made known on a timely basis to
the individuals responsible for the timely and accurate preparation of the
Company’s Commission filings and other public disclosure documents. As used in
this Section 5.6(c), the term “file” shall be broadly construed to include any
manner in which a document or information is furnished, supplied or otherwise
made available to the Commission.

(d) BDO USA, LLP and KPMG, LLP, who shall express their opinion on the audited
financial statements and related schedules to be included or incorporated by
reference in the Registration Statement and the Prospectus are, with respect to
the Company, independent public accountants as required by the Securities Act
and each is an independent registered public accounting firm within the meaning
of SOXA as required by the rules of the Public Company Accounting Oversight
Board.

 

18



--------------------------------------------------------------------------------

Subsidiaries. The 2011 Form 10-K/A sets forth each Subsidiary of the Company as
of the Closing Date, showing its jurisdiction of incorporation or organization
and the percentage of the Company’s ownership of the outstanding capital stock
or other ownership interests of such Subsidiary, and the Company does not have
any other Subsidiaries as of the Closing Date.

No Material Adverse Effect. Except as disclosed in any Commission Documents
filed since March 31, 2011, or which may be deemed to have resulted from the
Company’s continued losses from operations, since March 31, 2011, the Company
has not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would have a Material Adverse
Effect.

No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries has
any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
that would be required to be disclosed on a balance sheet of the Company or any
Subsidiary (including the notes thereto) in conformity with GAAP and are not
disclosed in the Commission Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries respective businesses since
March 31, 2011 and which, individually or in the aggregate, do not or would not
have a Material Adverse Effect.

No Undisclosed Events or Circumstances. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company at
or before the Closing but which has not been so publicly announced or disclosed,
except for events or circumstances which, individually or in the aggregate, do
not or would not have a Material Adverse Effect.

Indebtedness; Solvency. The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended December 31, 2011 sets forth, as of December 31, 2011, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $10,000,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP. To the Company’s
Knowledge, there is no existing or continuing default or event of default in
respect of any Indebtedness of the Company or any of its Subsidiaries.

Title To Assets. Each of the Company and its Subsidiaries has good and valid
title to, or has valid rights to lease or otherwise use, all of their respective
real and personal property reflected in the Commission Documents, free of
mortgages, pledges, charges, liens, security interests or other encumbrances,
except for those indicated in the Commission Documents and those that would not
have a Material Adverse Effect. All real property and facilities held under

 

19



--------------------------------------------------------------------------------

lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

Actions Pending. There is no action, suit, claim, investigation or proceeding
pending, or, to the Knowledge of the Company, threatened, against the Company or
any Subsidiary which questions the validity of the Transaction Documents or the
transactions contemplated thereby or any action taken or to be taken pursuant
thereto. Except as set forth in the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending, or to the Knowledge of the
Company threatened, against or involving the Company, any Subsidiary or any of
their respective properties or assets, or involving any officers or directors of
the Company or any of its Subsidiaries, including, without limitation, any
securities class action lawsuit or stockholder derivative lawsuit related to the
Company, in each case which, if determined adversely to the Company, its
Subsidiary or any officer or director of the Company or its Subsidiaries, would
have a Material Adverse Effect. Except as set forth in the Commission Documents,
no judgment, order, writ, injunction or decree or award has been issued by or,
to the Knowledge of the Company, requested of any court, arbitrator or
governmental agency which would be reasonably expected to result in a Material
Adverse Effect.

Compliance With Law. The business of the Company and the Subsidiaries has been
and is presently being conducted in compliance with all applicable federal,
state, local and foreign governmental laws, rules, regulations and ordinances,
except as set forth in the Commission Documents and except for such
non-compliance which, individually or in the aggregate, would not have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, except as set forth in the Commission
Documents, the Company has maintained all requirements for the continued listing
or quotation of its Common Stock on the Trading Market, and the Company is not
in violation of any of the rules, regulations or requirements of the Trading
Market and has no Knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future; provided, however, the Company makes no representation or
warranty that it will continue to comply with quantitative listing criteria
based on the Common Stock trading price.

Certain Fees. Except for the placement fee payable by the Company to Financial
West Group, Member FINRA/SIPC (“FWG”), which shall be set forth in a separate
engagement letter between the Company and FWG (a true and complete fully
executed copy of which has heretofore been provided to the Investor) (the
“Placement Agent Engagement Letter”), no brokers, finders or financial advisory
fees or commissions are or shall be payable by the Company or any Subsidiary (or
any of their respective Affiliates) with respect to the transactions
contemplated by the Transaction Documents.

 

20



--------------------------------------------------------------------------------

Disclosure. The Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or any of its agents, advisors or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by the
Transaction Documents. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to Investor regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
by the Transaction Documents (including, without limitation, the representations
and warranties of the Company contained in the Transaction Documents to which it
is a party (as modified by the Disclosure Schedule)) furnished by or on behalf
of the Company or any of its Subsidiaries, taken together, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the 12
months preceding the Closing Date did not at the time of release (or, if amended
or superseded by a later dated press release issued by the Company or any of its
Subsidiaries prior to the Closing Date or by a later dated Commission Document
filed with or furnished to the Commission by the Company prior to the Closing
Date, at the time of issuance of such later dated press release or filing or
furnishing of such Commission Document, as applicable) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.

Operation of Business. (e) The Company or one or more of its Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(including licenses, accreditation and other similar documentation or approvals
of any local health departments) issued by the appropriate federal, state, local
or foreign regulatory agencies or bodies, including, without limitation, the
U.S. Food and Drug Administration (“FDA”), as are necessary to conduct the
business now operated by it (collectively, “Governmental Licenses”), except
where the failure to possess such Governmental Licenses, individually or in the
aggregate, would not have a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses and all applicable FDA rules and regulations, guidelines
and policies, and all applicable rules and regulations, guidelines and policies
of any governmental authority exercising authority comparable to that of the FDA
(including any non-governmental authority whose approval or authorization is
required under foreign law comparable to that administered by the FDA), except
where the failure to so comply, individually or in the aggregate, would not have
a Material Adverse Effect or except as otherwise disclosed in the Commission
Documents. All of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect, individually or in
the aggregate, would not have a Material Adverse Effect or except as otherwise
disclosed in the Commission Documents. As to each product that is subject to FDA
regulation or similar legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-governmental

 

21



--------------------------------------------------------------------------------

authority whose approval or authorization is required under foreign law
comparable to that administered by the FDA), including, but not limited to,
those relating to investigational use, investigational device exemption,
premarket notification, premarket approval, good clinical practices, good
manufacturing practices, record keeping, filing of reports, and patient privacy
and medical record security, except where such non-compliance, individually or
in the aggregate, would not have a Material Adverse Effect or except as
otherwise disclosed in the Commission Documents. Except as set forth in the
Commission Documents, neither the Company nor any of its Subsidiaries has
received any written notice of proceedings relating to the revocation or
modification of any such Governmental Licenses or relating to a potential
violation of or failure to comply with any FDA rules and regulations, guidelines
or policies which, if the subject of any unfavorable decision, ruling or
finding, individually or in the aggregate, would have a Material Adverse Effect.
Except as set forth in the Commission Documents, neither the Company nor any of
its Subsidiaries has received any correspondence, notice or request from the
FDA, including, without limitation, notice that any one or more products or
product candidates of the Company or any of its Subsidiaries failed to receive
approval from the FDA for use for any one or more indications that, individually
or in the aggregate, would have a Material Adverse Effect. This Section 5.17
does not relate to environmental matters, such items being the subject of
Section 5.18.

(f) The Company or one or more of its Subsidiaries owns or possesses adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by it.
Except as set forth in the Commission Documents, there are no actions, suits or
judicial proceedings pending, or to the Company’s Knowledge threatened, relating
to patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect.

(g) All pre-clinical and clinical trials conducted by, or on behalf of, the
Company or any of its Subsidiaries, or in which the Company or any of its
Subsidiaries has participated that are described in the Commission Documents, or
the results of which are referred to in the Commission Documents, if any, are
the only pre-clinical and clinical trials currently being conducted by or on
behalf of the Company and its Subsidiaries. All such pre-clinical and clinical
trials conducted, supervised or monitored by, or on behalf of, the Company or
any of its Subsidiaries have been conducted in compliance with all applicable
federal, state, local and foreign laws, and the regulations and requirements of
any applicable governmental entity, including, but not limited to, FDA good
clinical practice and good laboratory practice

 

22



--------------------------------------------------------------------------------

requirements, except where the failure to so comply, individually or in the
aggregate, would not have a Material Adverse Effect or except as otherwise
disclosed in the Commission Documents. Except as set forth in the Commission
Documents, neither the Company nor any of its Subsidiaries has received any
notices or correspondence from the FDA or any other governmental agency
requiring the termination, suspension, delay or modification of any pre-clinical
or clinical trials conducted by, or on behalf of, the Company or any of its
Subsidiaries or in which the Company or any of its Subsidiaries has participated
that are described in the Commission Documents, if any, or the results of which
are referred to in the Commission Documents. All pre-clinical and clinical
trials previously conducted by, or on behalf of, the Company or any of its
Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in compliance with all applicable federal, state,
local and foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect or except as otherwise disclosed in the Commission Documents.

Environmental Compliance. Except as disclosed in the Commission Documents, the
Company and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s Knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

Material Agreements. Except as set forth in the Commission Documents, neither
the Company nor any Subsidiary of the Company is a party to any written or oral
contract, instrument, agreement commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
an annual report on Form 10-K (collectively, “Material Agreements”). Except as
set forth in the Commission Documents, the

 

23



--------------------------------------------------------------------------------

Company and each of its Subsidiaries have performed in all material respects all
the obligations then required to be performed by them under the Material
Agreements, have received no notice of default or an event of default by the
Company or any of its Subsidiaries thereunder and are not aware of any basis for
the assertion thereof, and neither the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any other contracting party thereto are in
default under any Material Agreement now in effect, the result of which would
have a Material Adverse Effect. Except as set forth in the Commission Documents,
each of the Material Agreements is in full force and effect, and constitutes a
legal, valid and binding obligation enforceable in accordance with its terms
against the Company and/or any of its Subsidiaries and, to the Knowledge of the
Company, each other contracting party thereto, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Transactions With Affiliates. Except as set forth in the Commission Documents,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts, service arrangements or other continuing transactions
exceeding $120,000 between (a) the Company or any Subsidiary, on the one hand,
and (b) any person or entity who would be covered by Item 404(a) of Regulation
S-K, on the other hand. Except as disclosed in the Commission Documents, there
are no outstanding amounts payable to or receivable from, or advances by the
Company or any of its Subsidiaries to, and neither the Company nor any of its
Subsidiaries is otherwise a creditor of or debtor to, any beneficial owner of
more than 5% of the outstanding shares of Common Stock or Class B Common Stock,
or any director, employee or affiliate of the Company or any of its
Subsidiaries, other than (i) reimbursement for reasonable expenses incurred on
behalf of the Company or any of its Subsidiaries or (ii) as part of the normal
and customary terms of such person’s employment or service as a director with
the Company or any of its Subsidiaries.

Employees. Neither the Company nor any Subsidiary of the Company has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth in the Commission Documents. Except as disclosed in the
Commission Documents, no officer, consultant or key employee of the Company or
any Subsidiary whose termination, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, has terminated or, to
the Knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.

Use of Proceeds. The proceeds from the sale of the Shares shall be used by the
Company and its Subsidiaries as set forth in the Prospectus and any Prospectus
Supplement filed pursuant to Section 2.3 of this Agreement and pursuant to the
Registration Rights Agreement.

Investment Company Act Status. The Company is not, and as a result of the
consummation of the transactions contemplated by the Transaction Documents and
the application of the proceeds from the sale of the Shares as set forth in the
Prospectus and any Prospectus Supplement shall not be required to be registered
as, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

24



--------------------------------------------------------------------------------

ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which has had or would have a Material Adverse Effect. No “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA has occurred with respect to
any Plan which has had or would have a Material Adverse Effect, and the
execution and delivery of this Agreement and the issuance and sale of the
Securities hereunder shall not result in any of the foregoing events. Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications. As
used in this Section 5.24, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

Taxes. The Company and each of its Subsidiaries (i) has filed all necessary
federal, state and foreign income and franchise tax returns or has duly
requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s Knowledge, proposed against it
which would have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the Code.

Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused the renewal of any insurance
coverage in the past three years, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by the Investor, shall become a U.S. real property holding corporation within
the meaning of Section 897 of the Code.

 

25



--------------------------------------------------------------------------------

Exemption from Registration; Valid Issuances. Subject to, and in reliance on,
the representations, warranties and covenants made herein by the Investor, the
offer and sale of the Securities in accordance with the terms and conditions of
this Agreement is exempt from the registration requirements of the Securities
Act pursuant to Section 4(a)(2) and Rule 506 of Regulation D; provided, however,
that at the request of and with the express agreement of the Investor, the
Shares will be delivered to the Investor via book entry through DTC and will not
bear legends noting restrictions as to resale of such securities under federal
or state securities laws, nor will any such securities be subject to stop
transfer instructions. Neither the offer or sale of the Securities pursuant to,
nor the Company’s performance of its obligations under, the Transaction
Documents to which it is a party shall (i) result in the creation or imposition
of any liens, charges, claims or other encumbrances upon the Securities, or
(ii) entitle the holders of any outstanding shares of capital stock of the
Company to preemptive or other rights to subscribe to or acquire the shares of
Common Stock or other securities of the Company, except with respect to clause
(ii) above only, as set forth in the Commission Documents and that Stock Warrant
Purchase Agreement, dated as of February 10, 2011, the Restated Stock Purchase
Warrants dated November 17, 2010 and November 30, 2010, and the Stock Purchase
Warrant dated March 2, 2011, by and among the Company, U.S. Healthcare I, L.L.C.
and U.S. Healthcare II, L.LC., and that Securities Purchase Agreement, dated as
of February 14, 2011, by and among the Company and the buyers set forth therein.

No General Solicitation or Advertising. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.

No Integrated Offering. None of the Company, its Subsidiaries or any of their
Affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Securities to
require approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Trading Market. None of the Company, its Subsidiaries, their
Affiliates nor any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the Securities Act or cause the offering
of any of the Securities to be integrated with other offerings.

Dilutive Effect. The Company is aware and acknowledges that issuance of the
Securities could cause dilution to existing stockholders and could significantly
increase the outstanding number of shares of Common Stock.

Manipulation of Price. Neither the Company nor any of its officers, directors or
Affiliates has, and, to the Knowledge of the Company, no Person acting on their
behalf has, (i) taken, directly or indirectly, any action designed or intended
to cause or to result in the stabilization or manipulation of the price of any
security of the Company, or which caused or resulted in, or which would in the
future reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company, in each case to

 

26



--------------------------------------------------------------------------------

facilitate the sale or resale of any of the Securities, or (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, other than, in the case of clause (ii), compensation paid to FWG on
the Closing Date in connection with the placement of the Securities pursuant to
the Placement Agent Engagement Letter. Neither the Company nor any of its
officers, directors or Affiliates will during the term of this Agreement, and,
to the Knowledge of the Company, no Person acting on their behalf will during
the term of this Agreement, take any of the actions referred to in the
immediately preceding sentence, other than, in the case of clause (ii),
compensation paid to FWG in connection with the settlement of each Fixed Request
pursuant to the Placement Agent Engagement Letter.

Securities Act. The Company has complied and shall comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder, including, without limitation, the applicable
requirements of the Securities Act. The Registration Statement, upon filing with
the Commission and at the time it is declared effective by the Commission, shall
satisfy all of the requirements of the Securities Act to register the resale of
the Registrable Securities by the Investor in accordance with the Registration
Rights Agreement on a delayed or continuous basis under Rule 415 under the
Securities Act at then-prevailing market prices, and not fixed prices. The
Company is not, and has not previously been at any time, an issuer identified
in, or subject to, Rule 144(i).

Listing and Maintenance Requirements. The Company’s Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its Knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the Closing Date, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. As of the Closing Date, the Company is in compliance with
all such listing and maintenance requirements.

Application of Takeover Protections. The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Charter or the laws of its state of incorporation that is or could
become applicable to the Investor as a result of the Investor and the Company
fulfilling their respective obligations or exercising their respective rights
under the Transaction Documents (as applicable), including, without limitation,
as a result of the Company’s issuance of the Securities and the Investor’s
ownership of the Securities.

Foreign Corrupt Practices Act. None of the Company, any Subsidiary or, to the
Knowledge of the Company, any director, officer, agent, employee, affiliate or
other Person acting on behalf of the Company or any of its Subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or

 

27



--------------------------------------------------------------------------------

authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA. The Company and the Subsidiaries have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

Money Laundering Laws. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

OFAC. None of the Company, any Subsidiary or, to the Knowledge of the Company,
any director, officer, agent, employee, affiliate or Person acting on behalf of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

Acknowledgement Regarding Investor’s Acquisition of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated by the Transaction Documents. The Company further acknowledges that
the Investor is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated by the Transaction Documents, and any advice given by the Investor
or any of its representatives or agents in connection therewith is merely
incidental to the Investor’s acquisition of the Securities. The Company further
represents to the Investor that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation of the transactions contemplated thereby by the Company
and its representatives. The Company acknowledges and agrees that the Investor
has not made and does not make any representations or warranties with respect to
the transactions contemplated by the Transaction Documents other than those
specifically set forth in Article IV of this Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

Securities Compliance. The Company shall notify the Commission and the Trading
Market, if and as applicable, in accordance with their respective rules and
regulations, of the transactions contemplated by the Transaction Documents, and
shall take all necessary action, undertake all proceedings and obtain all
registrations, permits, consents and approvals for the legal and valid issuance
of the Securities to the Investor in accordance with the terms of the
Transaction Documents, as applicable.

Reservation of Common Stock. The Company has available and the Company shall
reserve and keep available at all times, free of preemptive and other similar
rights of stockholders (except as set forth in the Disclosure Schedule), the
requisite aggregate number of authorized but unissued shares of Common Stock to
enable the Company to timely effect the issuance, sale and delivery in full to
the Investor of all Shares to be issued and delivered in respect of all Fixed
Requests under this Agreement, in any case prior to the issuance to the Investor
of such Shares. The number of shares of Common Stock so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares of Common Stock actually delivered pursuant to
this Agreement.

Registration and Listing. The Company shall take all action necessary to cause
the Common Stock to continue to be registered as a class of securities under
Sections 12(b) or 12(g) of the Exchange Act, shall comply with its reporting and
filing obligations under the Exchange Act, and shall not take any action or file
any document (whether or not permitted by the Securities Act or the Exchange
Act) to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company shall use its reasonable best efforts to
continue the listing and trading of its Common Stock and the listing of the
Commitment Shares acquired and the Shares purchased by the Investor hereunder on
the Trading Market and to comply with the Company’s reporting, filing and other
obligations under the bylaws, listed securities maintenance standards and other
rules and regulations of the Trading Market. The Company shall not take any
action which could be reasonably expected to result in the delisting or
suspension (other than any suspension of trading of limited duration agreed to
by the Company, which suspension shall be terminated prior to any Fixed Request
Exercise Date or Settlement Date) of the Common Stock on the Trading Market.

Compliance with Laws.

(i) The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries, except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act and the
Exchange Act and the rules and regulations of the Trading Market. Without
limiting the foregoing, neither the Company, nor any of its Subsidiaries, nor to
the Knowledge of the Company, any of their respective directors, officers,
agents, employees or any other Persons acting on their behalf shall, in
connection with the operation of the Company’s and its Subsidiaries’ respective
businesses, (1) use any corporate funds for unlawful contributions, payments,
gifts or entertainment or to make any unlawful expenditures relating to
political activity to government officials, candidates or members of political
parties or organizations, (2) pay, accept or receive any unlawful contributions,
payments, expenditures or gifts, or (3) violate or operate in noncompliance with
any export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations, including, without
limitation, the FCPA and the Money Laundering Laws.

 

29



--------------------------------------------------------------------------------

(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Securities, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act, including
Regulation M thereunder, and any applicable securities laws of any non-U.S.
jurisdictions.

Keeping of Records and Books of Account; Due Diligence.

(iii) The Company shall keep and cause each Subsidiary to keep adequate records
and books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made. The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements
(it being acknowledged and agreed that the identification by the Company and/or
its independent registered public accounting firm of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in the Company’s internal controls over its
financial reporting shall not, in and of itself, constitute a breach of this
Section 6.5(i)).

(iv) Subject to the requirements of Section 6.16 of this Agreement, from time to
time from and after the Closing Date, the Company shall make available for
inspection and review by the Investor during normal business hours and after
reasonable notice, customary documentation reasonably requested by the Investor
and/or its appointed counsel or advisors to conduct due diligence; provided,
however, that after the Closing Date, the Investor’s continued due diligence
shall not be a condition to the issuance of any Fixed Request Notice or the
settlement of any Fixed Request.

Limitations on Holdings and Issuances. The Company shall not be obligated to
issue and the Investor shall not be obligated to purchase any shares of Common
Stock which would cause the aggregate number of shares of Common Stock then
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act
and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to
exceed the Ownership Limitation. Promptly following any request by the Company,
the Investor shall inform the Company of the number of shares of Common Stock
then beneficially owned by the Investor and its Affiliates.

 

30



--------------------------------------------------------------------------------

Other Agreements and Alternate Transactions.

(v) The Company shall not enter into, announce or recommend to its stockholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company to perform its obligations under the Transaction Documents to
which it is a party, including, without limitation, the obligation of the
Company to deliver the Commitment Shares to the Investor not later than 4:00
p.m. (New York time) on the second Trading Day immediately following the Closing
Date and to deliver the Shares to the Investor in respect of a Fixed Request on
the applicable Settlement Date. For the avoidance of doubt, nothing in this
Section 6.7(i) shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3).

(vi) If the Company enters into any agreement, plan, arrangement or transaction
with a third party or seeks to utilize any existing agreement, plan or
arrangement with a third party, in each case the principal purpose of which is
to implement, effect or consummate, at any time during the period beginning on
the first Trading Day of any Pricing Period and ending on the second Trading Day
next following the applicable Settlement Date (the “Reference Period”), an
Alternate Transaction that does not constitute an Acceptable Transaction, the
Company shall provide prompt notice thereof (an “Alternate Transaction Notice”)
to the Investor; provided, however, that such Alternate Transaction Notice must
be received by the Investor not later than the earlier of (a) 48 hours after the
Company’s execution of any agreement, plan, arrangement or transaction relating
to such Alternate Transaction (or, with respect to any existing agreement, plan
or arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Fixed Request Notice;
provided, further, that the Company shall notify the Investor within 24 hours
(an “Aggregation Notice”) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to implement,
effect or consummate at any time during the Investment Period an Alternate
Transaction that the Company reasonably believes, upon advice of legal counsel,
may be aggregated with the transactions contemplated by the Transaction
Documents for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market. If required under applicable
law, including, without limitation, Regulation FD promulgated by the Commission,
or under the applicable rules and regulations of the Trading Market, the Company
shall simultaneously publicly disclose the information included in any Alternate
Transaction Notice or any Aggregation Notice, as applicable, in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market.
For purposes of this Section 6.7(ii), any press release issued by, or Commission
Document filed by, the Company shall constitute sufficient notice, provided that
it is issued or filed, as the case may be, within the time requirements set
forth in the first sentence (including the provisos thereto) of this
Section 6.7(ii) for an Alternate Transaction Notice or an Aggregation Notice, as
applicable. With respect to any Reference Period for which the Company is
required to provide an Alternate Transaction Notice pursuant to the first
sentence of this Section 6.7(ii), the Investor shall purchase the Shares subject
to the applicable Fixed Request at the lower of (x) the price therefor in
accordance with the terms

 

31



--------------------------------------------------------------------------------

of this Agreement or (y) the third party’s per share purchase price (or exercise
or conversion price, as the case may be) in connection with the Alternate
Transaction, net of such third party’s discounts, Warrant Value and fees.

(vii) For all purposes of this Agreement, an “Alternate Transaction” shall mean
(w) the issuance of Common Stock for a purchase price less than, or the issuance
of securities convertible into or exchangeable for Common Stock at an exercise
or conversion price (as the case may be) less than, the then Current Market
Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction in which
the purchase, conversion or exchange price for such Common Stock is determined
using a floating discount or other post-issuance adjustable discount to the then
Current Market Price (any such transaction, a “Similar Financing”)), in each
case, after all fees, discounts, Warrant Value and commissions associated with
the transaction (a “Below Market Offering”); (x) an “at-the-market” offering of
Common Stock or securities convertible into or exchangeable for Common Stock
pursuant to Rule 415(a)(4) under the Securities Act (an “ATM”); (y) the
implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Stock for the reset of the purchase
price of the Common Stock to below the then Current Market Price of the Common
Stock (including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary antidilution adjustments for stock splits, stock dividends, stock
combinations, recapitalizations, reclassifications and similar events) (a “Price
Reset Provision”); or (z) the issuance of options, warrants or similar rights of
subscription or the issuance of convertible equity or debt securities, in each
case not constituting an Acceptable Transaction. For all purposes of this
Agreement, an “Acceptable Transaction” shall mean the issuance by the Company
of: (1) debt securities or any class or series of preferred stock of the
Company, in each case that are not convertible into or exchangeable for Common
Stock or securities convertible into or exchangeable for Common Stock;
(2) shares of Common Stock or securities convertible into or exchangeable for
Common Stock other than in connection with a Below Market Offering or an ATM,
and the issuance of shares of Common Stock upon the conversion, exercise or
exchange thereof; (3) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company, in each case where the price per share of such
Common Stock (or the conversion or exercise price of such securities, as
applicable) is fixed concurrently with the execution of definitive documentation
relating to such offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (4) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
awards under the Company’s benefit and equity plans and arrangements or
shareholder rights plan (as applicable), and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (5) shares of Common
Stock issuable upon the conversion, exercise or exchange of equity awards or
convertible, exercisable or exchangeable securities outstanding as of the
Closing Date; (6) shares of Common Stock in connection with stock splits, stock
dividends, stock combinations, recapitalizations, reclassifications and similar
events; (7) shares of Common Stock or securities convertible into or exercisable
or exchangeable for Common Stock issued in connection with the acquisition,
license or sale of one or more other companies, equipment, technologies, other
assets

 

32



--------------------------------------------------------------------------------

or lines of business, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (8) shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock or
similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, collaboration, partnering, licensing,
research and joint development agreements (or amendments thereto) with third
parties, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (9) shares of Common Stock or securities
convertible into or exchangeable for Common Stock to employees, consultants
and/or advisors as consideration for services rendered or to be rendered, and
the issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; and (10) shares of Common Stock or securities convertible into or
exchangeable for Common Stock issued in connection with capital or equipment
financings and/or real property lease arrangements, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof.

Corporate Existence. The Company shall take all steps necessary to preserve and
continue the corporate existence of the Company; provided, however, that, except
as provided in Section 6.9, nothing in this Agreement shall be deemed to
prohibit the Company from engaging in any Fundamental Transaction with another
Person. For the avoidance of doubt, nothing in this Section 6.8 shall in any way
limit the Company’s right to terminate this Agreement in accordance with
Section 8.1 (subject in all cases to Section 8.3).

Fundamental Transaction. If a Fixed Request Notice has been delivered to the
Investor and the transactions contemplated therein have not yet been fully
settled in accordance with the terms and conditions of this Agreement, the
Company shall not effect any Fundamental Transaction until the expiration of
five Trading Days following the Settlement Date with respect to such Fixed
Request Notice.

Delivery of Registration Statement and Prospectus; Subsequent Changes. In
accordance with the Registration Rights Agreement, the Company shall deliver or
make available to the Investor and its counsel, without charge, an electronic
copy of the Registration Statement, the Prospectus and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which a Prospectus (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities, in each case as soon as reasonably practicable after the filing
thereof with the Commission. The Company shall provide the Investor a reasonable
opportunity to comment on a draft of each such document and shall give due
consideration to all such comments. The Company consents to the use of the
Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “Blue Sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the

 

33



--------------------------------------------------------------------------------

case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Prospectus Supplement to comply with the Securities Act or any other applicable
law or regulation, the Company shall forthwith (i) notify the Investor to
suspend the resale of Registrable Securities during such period and (ii) prepare
and file with the Commission an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus, and shall expeditiously
furnish or make available to the Investor an electronic copy thereof, so as to
correct such statement or omission or effect such compliance.

Amendments to the Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic reports required to be filed
pursuant to the Exchange Act, the Company shall not file with the Commission any
amendment to the Registration Statement that relates to the Investor, the
Transaction Documents or the transactions contemplated thereby or file with the
Commission any Prospectus Supplement that relates to the Investor, the
Transaction Documents or the transactions contemplated thereby with respect to
which (a) the Investor shall not previously have been advised, (b) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel, or (c) the Investor shall reasonably object after being
so advised, unless it is necessary to amend the Registration Statement or make
any supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly so inform
the Investor, the Investor shall be provided with a reasonable opportunity to
review and comment upon any disclosure relating to the Investor and the Company
shall expeditiously furnish to the Investor an electronic copy thereof. In
addition, for so long as, in the reasonable opinion of counsel for the Investor,
the Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act) is required to be delivered in connection with any sales of
Registrable Securities by the Investor, the Company shall not file any
Prospectus Supplement without delivering or making available a copy of such
Prospectus Supplement to the Investor promptly.

Stop Orders. The Company shall notify the Investor as soon as possible (but in
no event later than 24 hours), and confirm in writing, upon its becoming aware
of the occurrence of any of the following events in respect of the Registration
Statement or related Prospectus or Prospectus Supplement relating to an offering
of Registrable Securities: (i) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; and (iii) any event or the
existence of any condition or state of facts, which makes any statement of a
material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order

 

34



--------------------------------------------------------------------------------

to state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or which requires an amendment to the
Registration Statement or a supplement to the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law (other than the
transactions contemplated by any Fixed Request Notice and the settlement
thereof). The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses
(i) through (iii) of the immediately preceding sentence, but rather, shall only
be required to disclose that the event has occurred. The Company shall not issue
any Fixed Request during the continuation of any of the foregoing events. If at
any time the Commission or any other federal or state governmental authority
shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use commercially reasonable efforts to
obtain the withdrawal of such order at the earliest possible time.

Selling Restrictions.

(viii) Except as expressly set forth below, the Investor covenants that from and
after the Closing Date through and including the Trading Day next following the
expiration or termination of this Agreement (the “Restricted Period”), neither
the Investor nor any of its Affiliates nor any entity managed or controlled by
the Investor (collectively, the “Restricted Persons” and each of the foregoing
is referred to herein as a “Restricted Person”) shall, directly or indirectly,
(x) engage in any Short Sales involving the Company’s securities or (y) grant
any option to purchase, or acquire any right to dispose of or otherwise dispose
for value of, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for any shares of Common Stock, or enter into any
swap, hedge or other similar agreement that transfers, in whole or in part, the
economic risk of ownership of the Common Stock. Notwithstanding the foregoing,
it is expressly understood and agreed that nothing contained herein
shall (without implication that the contrary would otherwise be true) prohibit
any Restricted Person during the Restricted Period from: (1) selling “long” (as
defined under Rule 200 promulgated under Regulation SHO) the Shares and the
Commitment Shares; or (2) selling a number of shares of Common Stock equal to
the number of Shares that such Restricted Person is or may be obligated to
purchase under a pending Fixed Request Notice but has not yet taken possession
of so long as such Restricted Person (or the Broker-Dealer, as applicable)
delivers the Shares purchased pursuant to such Fixed Request Notice to the
purchaser thereof or the applicable Broker-Dealer; provided, however, such
Restricted Person (or the applicable Broker-Dealer, as applicable) shall not be
required to so deliver any such Shares subject to such Fixed Request Notice if
the Company fails for any reason to deliver such Shares to the Investor on the
applicable Settlement Date upon the terms and subject to the provisions of this
Agreement.

(ix) In addition to the foregoing, in connection with any sale of Securities
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.

 

35



--------------------------------------------------------------------------------

Effective Registration Statement. During the Investment Period, the Company
shall use its commercially reasonable efforts to maintain the continuous
effectiveness of the Registration Statement under the Securities Act.

Blue Sky. The Company shall take such action, if any, as is necessary in order
to obtain an exemption for or to qualify the Securities for sale to the Investor
pursuant to the Transaction Documents, at the request of the Investor, and the
subsequent resale of Registrable Securities by the Investor, in each case, under
applicable state securities or “Blue Sky” laws and shall provide evidence of any
such action so taken to the Investor from time to time following the Closing
Date; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 6.15, (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.

Non-Public Information. Neither the Company or any of its Subsidiaries, nor any
of their respective directors, officers, employees or agents shall disclose any
material non-public information about the Company to the Investor, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any of its Subsidiaries, or any of their respective
directors, officers, employees and agents (as determined in the reasonable good
faith judgment of the Investor), (i) the Investor shall promptly provide written
notice of such breach to the Company and (ii) after such notice has been
provided to the Company and in addition to any other remedy provided herein or
in the other Transaction Documents, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees or agents; provided that the Company shall have failed to
publicly disclose such material, non-public information within twenty four hours
following demand therefor by the Investor. The Investor shall not have any
liability to the Company, any of its Subsidiaries, or any of their respective
directors, officers, employees, stockholders or agents, for any such disclosure.

Broker/Dealer. The Investor shall use one or more broker-dealers to effectuate
all sales, if any, of Securities that it may purchase or otherwise acquire from
the Company pursuant to the Transaction Documents, as applicable, which (or
whom) shall be unaffiliated with the Investor and FWG and not then currently
engaged or used by the Company (collectively, the “Broker-Dealer”). The Investor
shall, from time to time, provide the Company with all information regarding the
Broker-Dealer reasonably requested by the Company. The Investor shall be solely
responsible for all fees and commissions of the Broker-Dealer, which shall not
exceed customary brokerage fees and commissions.

Disclosure Schedule.

(x) The Company may, from time to time, update the Disclosure Schedule as may be
required to satisfy the condition set forth in Section 7.2(i). For purposes of
this Section 6.18, any disclosure made in a schedule to the Compliance
Certificate substantially in the form attached hereto as Exhibit D shall be
deemed to be an update of the Disclosure Schedule. Notwithstanding anything in
this Agreement to the contrary, no update to the Disclosure

 

36



--------------------------------------------------------------------------------

Schedule pursuant to this Section 6.18 shall cure any breach of a representation
or warranty of the Company contained in this Agreement and shall not affect any
of the Investor’s rights or remedies with respect thereto.

(xi) Notwithstanding anything to the contrary contained in the Disclosure
Schedule or in this Agreement, the information and disclosure contained in any
Schedule of the Disclosure Schedule shall be deemed to be disclosed and
incorporated by reference in any other Schedule of the Disclosure Schedule as
though fully set forth in such Schedule for which applicability of such
information and disclosure is readily apparent on its face. The fact that any
item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

ARTICLE VII

CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND

PURCHASE OF THE SHARES

Conditions Precedent to Closing. The Closing is subject to the satisfaction of
each of the conditions set forth in this Section 7.1.

(i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement
(a) that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

(ii) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement
(a) that are not qualified by “materiality” or “Material Adverse Effect” shall
be true and correct in all material respects as of the Closing Date, except to
the extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

(iii) Payment of Document Preparation Fee; Issuance of Commitment Shares. On or
prior to the Closing Date, the Company shall have paid by wire transfer of
immediately available funds to an account designated by the Investor’s counsel,
the Document Preparation Fee in accordance with Section 10.1(i) hereof, all of
which fees shall be non-refundable regardless of whether any Fixed Requests are
issued by the Company or settled

 

37



--------------------------------------------------------------------------------

hereunder. On the Closing Date, the Company shall deliver irrevocable
instructions to its transfer agent to issue to the Investor, not later than 4:00
p.m. (New York City time) on the second Trading Day immediately following the
Closing Date, a certificate representing the Commitment Shares in the name of
the Investor or its designee (in which case such designee name shall have been
provided to the Company prior to the Closing Date), in consideration for the
Investor’s execution and delivery of this Agreement. Such certificate shall be
delivered to the Investor by overnight courier at its address set forth in
Section 10.4 hereof. For the avoidance of doubt, all of the Commitment Shares
shall be fully earned as of the Closing Date regardless of whether any Fixed
Requests are issued by the Company or settled hereunder.

(iv) Closing Deliverables. At the Closing, counterpart signature pages of this
Agreement and the Registration Rights Agreement executed by each of the parties
hereto shall be delivered as provided in Section 2.2. Simultaneously with the
execution and delivery of this Agreement and the Registration Rights Agreement,
the Investor’s counsel shall have received (a) an opinion of outside counsel to
the Company, dated the Closing Date, in the form mutually agreed to by the
parties hereto, (b) a certificate from the Company, dated the Closing Date, in
the form of Exhibit C hereto, (c) a copy of the irrevocable instructions to the
Company’s transfer agent regarding the issuance to the Investor of the
certificate representing the Commitment Shares, and (d) a copy of the Placement
Agent Engagement Letter executed by each of the parties thereto.

Conditions Precedent to a Fixed Request. The right of the Company to deliver a
Fixed Request Notice and the obligation of the Investor to accept a Fixed
Request Notice and to acquire and pay for the Shares in accordance therewith is
subject to the satisfaction, at each Fixed Request Exercise Date and at each
Settlement Date (except as otherwise expressly set forth below), of each of the
conditions set forth in this Section 7.2.

(v) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement
(a) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

(vi) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to the
applicable Fixed Request Exercise Date and the applicable Settlement Date. The
Company shall have delivered to the Investor on the applicable Settlement Date
the Compliance Certificate substantially in the form attached hereto as Exhibit
D.

 

38



--------------------------------------------------------------------------------

(vii) Registration Statement Effective. The Registration Statement covering the
resale by the Investor of the Registrable Securities shall have been declared
effective under the Securities Act by the Commission and shall remain effective,
and the Investor shall be permitted to utilize the Prospectus therein to resell
(a) all of the Commitment Shares, (b) all of the Shares issued pursuant to all
prior Fixed Request Notices, and (c) all of the Shares issuable pursuant to the
applicable Fixed Request Notice.

(viii) No Material Notices. None of the following events shall have occurred and
be continuing: (a) receipt of any request by the Commission or any other federal
or state governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the Commission or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the suspension of qualification
or exemption from qualification of the Securities for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; or (c) the occurrence of any event or the existence of any
condition or state of facts, which makes any statement of a material fact made
in the Registration Statement, the Prospectus or any Prospectus Supplement
untrue or which requires the making of any additions to or changes to the
statements then made in the Registration Statement, the Prospectus or any
Prospectus Supplement in order to state a material fact required by the
Securities Act to be stated therein or necessary in order to make the statements
then made therein (in the case of the Prospectus or any Prospectus Supplement,
in light of the circumstances under which they were made) not misleading, or
which requires an amendment to the Registration Statement or a supplement to the
Prospectus or any Prospectus Supplement to comply with the Securities Act or any
other law (other than the transactions contemplated by the applicable Fixed
Request Notice and the settlement thereof). The Company shall have no Knowledge
of any event that could reasonably be expected to have the effect of causing the
suspension of the effectiveness of the Registration Statement or the prohibition
or suspension of the use of the Prospectus or any Prospectus Supplement in
connection with the resale of the Registrable Securities by the Investor.

(ix) Other Commission Filings. The Current Report and the Form D shall have been
filed with the Commission as required pursuant to Section 2.3, and the final
Prospectus and all other Prospectus Supplements required to have been filed with
the Commission pursuant to Section 2.3 and pursuant to the Registration Rights
Agreement shall have been filed with the Commission in accordance with
Section 2.3 and the Registration Rights Agreement. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the Commission pursuant to the reporting
requirements of the Exchange Act, including all material required to have been
filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall have been
filed with the Commission and, if any Registrable Securities are covered by a
Registration Statement on Form S-3, such filings shall have been made within the
applicable time period prescribed for such filing under the Exchange Act.

 

39



--------------------------------------------------------------------------------

(x) No Suspension of Trading in or Delisting of Common Stock. Trading in the
Common Stock shall not have been suspended by the Commission, the Trading Market
or the FINRA (except for any suspension of trading of limited duration agreed to
by the Company, which suspension shall be terminated prior to the applicable
Fixed Request Exercise Date and the applicable Settlement Date), the Company
shall not have received any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain, and, at any time prior to the applicable Fixed Request Exercise
Date and applicable Settlement Date, trading in securities generally as reported
on the Trading Market shall not have been suspended or limited, nor shall a
banking moratorium have been declared either by the U.S. or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in, any financial,
credit or securities market.

(xi) Compliance with Laws. The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Investor and the subsequent resale of the
Registrable Securities by the Investor (or shall have the availability of
exemptions therefrom).

(xii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

(xiii) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by the
Transaction Documents, or seeking material damages in connection with such
transactions.

(xiv) Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice shall not violate Sections 3.2, 3.10 and 6.6 hereof.

(xv) Shares Authorized and Delivered. The Shares issuable pursuant to such Fixed
Request Notice shall have been duly authorized by all necessary corporate action
of the Company. The Company shall have delivered all Shares relating to all
prior Fixed Request Notices, as applicable.

 

40



--------------------------------------------------------------------------------

(xvi) Listing of Securities. All of the Securities that may be issued pursuant
to this Agreement shall have been approved for listing on the Trading Market as
of the Closing Date, subject only to notice of issuance.

(xvii) No Material Adverse Effect. No condition, occurrence, state of facts or
event constituting a Material Adverse Effect shall have occurred and be
continuing.

(xviii) No Restrictive Legends. If requested by the Investor from and after the
Effective Date, the Company shall have either (i) issued and delivered (or
caused to be issued and delivered) to the Investor a certificate representing
the Commitment Shares that is free from all restrictive and other legends or
(ii) caused the Company’s transfer agent to credit the Investor’s or its
designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares represented by the certificate delivered by the Investor to the Company
in accordance with Section 10.1(iv) of this Agreement.

(xix) Opinion of Counsel; Bring-Down. Prior to the first Fixed Request Exercise
Date, the Investor shall have received an opinion from outside counsel to the
Company, in the form mutually agreed to by the parties hereto. On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company, dated the applicable Settlement Date, in the
form mutually agreed to by the parties hereto.

ARTICLE VIII

TERMINATION

Termination. Unless earlier terminated as provided hereunder, this Agreement
shall terminate automatically on the earlier to occur of (i) the first day of
the month next following the 24-month anniversary of the Effective Date (it
being hereby acknowledged and agreed that such term may not be extended by the
parties hereto) and (ii) the date on which the Investor shall have purchased or
acquired shares of Common Stock pursuant to this Agreement equal to the
Aggregate Limit. Subject to Section 8.3, the Company may terminate this
Agreement effective upon one Trading Day’s prior written notice to the Investor
in accordance with Section 10.4; provided, however, that (A) the Company shall
have paid all fees and amounts and issued all Commitment Shares owed to the
Investor or its counsel, as applicable, pursuant to Section 10.1 of this
Agreement, prior to such termination, and (B) prior to issuing any press
release, or making any public statement or announcement, with respect to such
termination, the Company shall consult with the Investor and shall obtain the
Investor’s consent to the form and substance of such press release or other
disclosure, which consent shall not be unreasonably delayed or withheld. Subject
to Section 8.3, this Agreement may be terminated at any time by the mutual
written consent of the parties, effective as of the date of such mutual written
consent unless otherwise provided in such written consent.

Other Termination. Subject to Section 8.3, the Investor shall have the right to
terminate this Agreement effective upon one Trading Day’s prior written notice
to the Company in

 

41



--------------------------------------------------------------------------------

accordance with Section 10.4, if: (i) any condition, occurrence, state of facts
or event constituting a Material Adverse Effect has occurred and is continuing;
(ii) the Company shall have entered into any agreement, plan, arrangement or
transaction with a third party or shall have determined to utilize any existing
agreement, plan or arrangement with a third party, in each case the principal
purpose of which is to implement, effect or consummate at any time during the
Investment Period a Similar Financing, an ATM or a Price Reset Provision;
(iii) a Fundamental Transaction shall have occurred; (iv) the Registration
Statement is not filed by the Filing Deadline (as defined in the Registration
Rights Agreement) or declared effective by the Effectiveness Deadline (as
defined in the Registration Rights Agreement), or the Company is otherwise in
breach or default in any material respect under any of the other provisions of
the Registration Rights Agreement, and, if such failure, breach or default is
capable of being cured, such failure, breach or default is not cured within 10
Trading Days after notice of such failure, breach or default is delivered to the
Company pursuant to Section 10.4; (v) while the Registration Statement is
required to be maintained effective pursuant to the terms of the Registration
Rights Agreement and the Investor holds any Registrable Securities, the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or the Registration Statement,
the Prospectus or any Prospectus Supplement is otherwise unavailable to the
Investor for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period, other than due to acts of
the Investor (unless all of such Registrable Securities may be resold by the
Investor without registration and without any time, volume or manner of sale
limitations pursuant to Rule 144); (vi) trading in the Common Stock on the
Trading Market shall have been suspended or the Common Stock shall have failed
to be listed or quoted on the Trading Market, and such suspension or failure
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period; (vii) the Company has filed
for and/or is subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company or
(viii) the Company is in material breach or default of this Agreement, and, if
such breach or default is capable of being cured, such breach or default is not
cured within 10 Trading Days after notice of such breach or default is delivered
to the Company pursuant to Section 10.4. Unless notification thereof is required
elsewhere in this Agreement (in which case such notification shall be provided
in accordance with such other provision), the Company shall promptly (but in no
event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market)
upon becoming aware of any of the events set forth in the immediately preceding
sentence.

Effect of Termination. In the event of termination by the Company or the
Investor pursuant to Section 8.1 or 8.2, as applicable, written notice thereof
shall forthwith be given to the other party as provided in Section 10.4 and the
transactions contemplated by this Agreement shall be terminated without further
action by either party. If this Agreement is terminated as provided in
Section 8.1 or 8.2 herein, this Agreement shall become void and of no further
force

 

42



--------------------------------------------------------------------------------

and effect, except that (i) the provisions of Article V (Representations and
Warranties of the Company), Article IX (Indemnification), Article X
(Miscellaneous) and this Article VIII (Termination) shall remain in full force
and effect indefinitely notwithstanding such termination, and, (ii) so long as
the Investor owns any Securities, the covenants and agreements of the Company
contained in Article VI (Additional Covenants) shall remain in full force and
notwithstanding such termination for a period of six months following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall (i) become effective prior to
the first Trading Day immediately following the Settlement Date related to any
pending Fixed Request Notice that has not been fully settled in accordance with
the terms and conditions of this Agreement (it being hereby acknowledged and
agreed that no termination of this Agreement shall limit, alter, modify, change
or otherwise affect any of the Company’s or the Investor’s rights or obligations
under the Transaction Documents with respect to any pending Fixed Request, and
that the parties shall fully perform their respective obligations with respect
to any such pending Fixed Request under the Transaction Documents, provided all
of the conditions to the settlement thereof set forth in Article VII are timely
satisfied), (ii) limit, alter, modify, change or otherwise affect the Company’s
or the Investor’s rights or obligations under the Registration Rights Agreement,
all of which shall survive any such termination (it being hereby acknowledged
and agreed that all of the Commitment Shares shall be fully earned as of the
Closing Date, regardless of whether any Fixed Requests are issued by the Company
or settled hereunder), or (iii) affect any Commitment Shares previously issued
or delivered, or any rights of any holder thereof, or (iv) affect any cash fees
paid to the Investor or its counsel pursuant to Section 10.1, in each case all
of which fees shall be non-refundable regardless of whether any Fixed Requests
are issued by the Company or settled hereunder. Nothing in this Section 8.3
shall be deemed to release the Company or the Investor from any liability for
any breach or default under this Agreement or any of the other Transaction
Documents to which it is a party, or to impair the rights of the Company and the
Investor to compel specific performance by the other party of its obligations
under the Transaction Documents to which it is a party.

ARTICLE IX

INDEMNIFICATION

Indemnification of Investor. In consideration of the Investor’s execution and
delivery of this Agreement and acquiring the Shares hereunder and in addition to
all of the Company’s other obligations under the Transaction Documents to which
it is a party, subject to the provisions of this Section 9.1, the Company shall
indemnify and hold harmless the Investor, each of its directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title), each
Person, if any, who controls the Investor (within the meaning of Section 15 of
the Securities Act or Section 20(a) of the Exchange Act), and the respective
directors, officers, shareholders, members, partners, employees,
representatives, agents and advisors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) of such controlling Persons (each, an “Investor
Party”), from and against all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses (including all judgments, amounts
paid in settlement, court costs, reasonable attorneys’ fees and costs of

 

43



--------------------------------------------------------------------------------

defense and investigation) (collectively, “Damages”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents to which it is a party or
(b) any action, suit, claim or proceeding (including for these purposes a
derivative action brought on behalf of the Company) instituted against such
Investor Party arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that (x) the foregoing indemnity shall not apply
to any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in this Agreement or the
Registration Rights Agreement, and (y) the Company shall not be liable under
subsection (b) of this Section 9.1 to the extent, but only to the extent, that a
court of competent jurisdiction shall have determined by a final judgment (from
which no further appeals are available) that such Damages resulted directly and
primarily from any acts or failures to act, undertaken or omitted to be taken by
such Investor Party through its fraud, bad faith, gross negligence, or willful
or reckless misconduct.

The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with
(i) any action, suit, claim or proceeding, whether at law or in equity, to
enforce compliance by the Company with any provision of the Transaction
Documents or (ii) any other any action, suit, claim or proceeding, whether at
law or in equity, with respect to which it is entitled to indemnification under
this Section 9.1; provided that the Investor shall promptly reimburse the
Company for all such legal and other costs and expenses to the extent a court of
competent jurisdiction determines that any Investor Party was not entitled to
such reimbursement.

An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

Indemnification Procedures. Promptly after an Investor Party receives notice of
a claim or the commencement of an action for which the Investor Party intends to
seek indemnification under Section 9.1, the Investor Party will notify the
Company in writing of the claim or commencement of the action, suit or
proceeding; provided, however, that failure to notify the Company will not
relieve the Company from liability under Section 9.1, except to the extent it
has been materially prejudiced by the failure to give notice. The Company will
be entitled to participate in the defense of any claim, action, suit or
proceeding as to which

 

44



--------------------------------------------------------------------------------

indemnification is being sought, and if the Company acknowledges in writing the
obligation to indemnify the Investor Party against whom the claim or action is
brought, the Company may (but will not be required to) assume the defense
against the claim, action, suit or proceeding with counsel satisfactory to it.
After the Company notifies the Investor Party that the Company wishes to assume
the defense of a claim, action, suit or proceeding, the Company will not be
liable for any further legal or other expenses incurred by the Investor Party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the Investor Party, it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and such Investor Party. In such
event, the Company will pay the reasonable fees and expenses of no more than one
separate counsel for all such Investor Parties promptly as such fees and
expenses are incurred. Each Investor Party, as a condition to receiving
indemnification as provided in Section 9.1, will cooperate in all reasonable
respects with the Company in the defense of any action or claim as to which
indemnification is sought. The Company will not be liable for any settlement of
any action effected without its prior written consent, which consent shall not
be unreasonably withheld, delayed or conditioned. The Company will not, without
the prior written consent of the Investor Party, effect any settlement of a
pending or threatened action with respect to which an Investor Party is, or is
informed that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
Investor Party from all liability and claims which are the subject matter of the
pending or threatened action.

The remedies provided for in this Article IX are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Investor
Party at law or in equity.

ARTICLE X

MISCELLANEOUS

Fees and Expenses.

(i) Document Preparation Fee. Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement; provided, however,
that the Company shall have paid on or prior to the Closing Date by wire
transfer of immediately available funds to an account designated by the
Investor’s counsel, a non-accountable and non-refundable document preparation
fee of up to $35,000, exclusive of disbursements and out-of-pocket expenses (the
“Document Preparation Fee”), in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company. For the avoidance of doubt, the Document Preparation Fee shall be
non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder. The Company shall pay all U.S. federal, state and
local stamp and other similar transfer and other taxes and duties levied in
connection with issuance of the Shares pursuant hereto.

(ii) Commitment Shares. In consideration for the Investor’s execution and
delivery of this Agreement, concurrently with the execution and delivery of this
Agreement on the Closing Date, the Company shall deliver irrevocable
instructions to its transfer agent to issue to the Investor, not later than 4:00
p.m. (New York City time) on the second Trading Day immediately following the
Closing Date, a certificate representing the Commitment Shares in the name of
the Investor or its designee (in which case such designee name shall have been
provided

 

45



--------------------------------------------------------------------------------

to the Company prior to the Closing Date). Such certificate shall be delivered
to the Investor by overnight courier at its address set forth in Section 10.4
hereof. For the avoidance of doubt, all of the Commitment Shares shall be fully
earned as of the Closing Date regardless of whether any Fixed Requests are
issued by the Company or settled hereunder. Upon issuance, the Commitment Shares
shall constitute “restricted securities” as such term is defined in Rule
144(a)(3) under the Securities Act and, subject to the provisions of subsection
(iv) of this Section 10.1, the certificate representing the Commitment Shares
shall bear the restrictive legend set forth below in subsection (iii) of this
Section 10.1. The Commitment Shares shall constitute Registrable Securities and
shall be included in the Registration Statement in accordance with the terms of
the Registration Rights Agreement.

(iii) Legends. The certificate representing the Commitment Shares, except as set
forth below, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificate):

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Fixed Request Notice delivered to the Investor pursuant
to this Agreement shall be issued to the Investor in accordance with Section 3.7
by crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.

(iv) Removal of Legend. From and after the Effective Date, the Company shall, no
later than two Trading Days following the delivery by the Investor to the
Company or the Company’s transfer agent (with notice to the Company) of a
legended certificate representing the Commitment Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), as directed by the
Investor, either: (A) issue and deliver (or cause to be issued and delivered) to
the Investor a certificate representing such Commitment Shares that is free from
all restrictive and other

 

46



--------------------------------------------------------------------------------

legends or (B) cause the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares represented by the certificate so delivered by the Investor (the date by
which such certificate is required to be delivered to the Investor or such
credit is so required to be made to the account of the Investor or its designee
at DTC pursuant to the foregoing is referred to herein as the “Required Delivery
Date”). If the Company fails on or prior to the Required Delivery Date to either
(i) issue and deliver (or cause to be issued and delivered) to the Investor a
certificate representing the Commitment Shares that is free from all restrictive
and other legends or (ii) cause the Company’s transfer agent to credit the
balance account of the Investor or its designee at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Commitment Shares represented by the certificate
delivered by the Investor pursuant hereto, then, in addition to all other
remedies available to the Investor, the Company shall pay in cash to the
Investor on each day after the Required Delivery Date that the issuance or
credit of such shares is not timely effected an amount equal to 2.0% of the
product of (A) the sum of the number of Commitment Shares not issued to the
Investor on a timely basis and to which the Investor is entitled and (B) the
VWAP for the five Trading Day period immediately preceding the Required Delivery
Date. In addition to the foregoing, if the Company fails to so properly deliver
such unlegended certificates or so properly credit the account of the Investor
or its designee at DTC by the Required Delivery Date, and if on or after the
Required Delivery Date the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend, then the Company shall, within three
Trading Days after the Investor’s request, pay cash to the Investor in an amount
equal to the Investor’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased, at which point the
Company’s obligation to deliver a certificate or credit such Investor’s or its
designee’s account at DTC for such shares of Common Stock shall terminate and
such shares shall be cancelled.

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.

(v) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.

(vi) Each of the Company and the Investor (a) hereby irrevocably submits to the
jurisdiction of the U.S. District Court and other courts of the United States
sitting in the State of New York for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (b) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action

 

47



--------------------------------------------------------------------------------

or proceeding is improper. Each of the Company and the Investor consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 10.2 shall affect
or limit any right to serve process in any other manner permitted by law.

(vii) EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING
HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.2.

Entire Agreement; Amendment. The Transaction Documents set forth the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written, with respect to such
matters. There are no promises, undertakings, representations or warranties by
either party relative to subject matter hereof not expressly set forth in the
Transaction Documents. No provision of this Agreement may be amended by the
parties hereto. The Disclosure Schedule and all exhibits to this Agreement are
hereby incorporated by reference in, and made a part of, this Agreement as if
set forth in full herein.

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery or facsimile (with facsimile machine confirmation of
delivery received) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:

If to the Company:

K-V Pharmaceutical Company

2280 Schuetz Road

St. Louis, MO 63146

Telephone Number: (314) 645-6600

Fax: (314) 646-3705

Attention: Gregory J. Divis, Jr.

 

48



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Thompson Coburn LLP

One U.S. Bank Plaza

St. Louis, MO 63101

Telephone Number: (314) 552-6000

Fax: (314) 552-7000

Attention: Thomas A. Litz

If to the Investor:

Commerce Court Small Cap Value Fund, Ltd.

Fiduciary Services (BVI) Limited

Qwomar Complex, 4th Floor

P.O. Box 3170

Road Town, Tortola

British Virgin Islands

Telephone Number: (284) 494-8086

Fax: (284) 494-9474

Attention: Peter W. Poole

With a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone Number: (212) 801-9200

Fax: (212) 801-6400

Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

No Waivers. No provision of this Agreement may be waived by the parties. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.

Headings. The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
Unless the context clearly indicates otherwise, each pronoun herein shall be
deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found.

 

49



--------------------------------------------------------------------------------

Construction. The parties agree that each of them and their respective counsel
has reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock and Class B Common Stock in
any Transaction Document shall be subject to adjustment for any stock splits,
stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement. Any reference in
this Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. The Company
may not assign this Agreement or any rights or obligations hereunder to any
Person without the prior written consent of the Investor, which may be withheld
or delayed in the Investor’s sole discretion, including by any Fundamental
Transaction. The Investor may not assign its rights or obligations under this
Agreement.

No Third Party Beneficiaries. Except as expressly provided in Article IX, this
Agreement is intended only for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal procedural and substantive laws of the State of New York,
without giving effect to the choice of law provisions of such state that would
cause the application of the laws of any other jurisdiction.

Survival. The representations, warranties, covenants and agreements of the
Company and the Investor contained in this Agreement shall survive the execution
and delivery hereof until the termination of this Agreement; provided, however,
that (i) the provisions of Article V (Representations and Warranties of the
Company), Article VIII (Termination), Article IX (Indemnification) and this
Article X (Miscellaneous) shall remain in full force and effect indefinitely
notwithstanding such termination, and, (ii) so long as the Investor owns any
Securities, the covenants and agreements of the Company contained in Article VI
(Additional Covenants), shall remain in full force and effect notwithstanding
such termination for a period of six months following such termination.

Counterparts. This Agreement may be executed in counterparts, all of which taken
together shall constitute one and the same original and binding instrument and
shall become effective when all counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart. In the event any signature is
delivered by facsimile, digital or electronic transmission, such transmission
shall constitute delivery of the manually executed original and the party using
such means of delivery shall thereafter cause four additional executed signature
pages to be physically delivered to the other parties within five days of the
execution and delivery hereof. Failure to provide or delay in the delivery of
such additional executed signature pages shall not adversely affect the efficacy
of the original delivery.

 

50



--------------------------------------------------------------------------------

Publicity. The Investor shall have the right to approve, prior to issuance or
filing, any press release, Commission filing or any other public disclosure made
by or on behalf of the Company relating to the Investor, its purchases hereunder
or any aspect of the Transaction Documents or the transactions contemplated
thereby; provided, however, that except as otherwise provided in this Agreement,
the Company shall be entitled, without the prior approval of the Investor, to
make any press release or other public disclosure (including any filings with
the Commission) with respect thereto as is required by applicable law and
regulations (including the regulations of the Trading Market), so long as prior
to making any such press release or other public disclosure, if reasonably
practicable, the Company and its counsel shall have provided the Investor and
its counsel with a reasonable opportunity to review and comment upon, and shall
have consulted with the Investor and its counsel on the form and substance of,
such press release or other disclosure. For the avoidance of doubt, the Company
shall not be required to submit for review any such disclosure (i) contained in
periodic reports filed with the Commission under the Exchange Act if it shall
have previously provided the same disclosure for review in connection with a
previous filing or (ii) any Prospectus Supplement if it contains disclosure that
does not reference the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby.

Severability. The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Further Assurances. From and after the Closing Date, upon the request of the
Investor or the Company, each of the Company and the Investor shall execute and
deliver such instrument, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

[Signature Page Follows]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

K-V PHARMACEUTICAL COMPANY: By:  

/s/ Gregory J. Divis

Name: Gregory J. Divis Title: President & CEO COMMERCE COURT SMALL CAP VALUE
FUND, LTD.: By:  

/s/ Deirdre M. McCoy

Name: Deirdre M. McCoy Title: Corporate Secretary

 

52



--------------------------------------------------------------------------------

ANNEX I TO THE

COMMON STOCK PURCHASE AGREEMENT

DEFINITIONS

“Acceptable Transaction” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
the Investor, without limitation, any Person owning, owned by, or under common
ownership with the Investor, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as the Investor
will be deemed to be an Affiliate.

“Aggregate Limit” shall have the meaning assigned to such term in Section 2.1
hereof.

“Aggregation Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

“Alternate Transaction” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

“Alternate Transaction Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.

“Alternative Fixed Amount Requested” shall have the meaning assigned to such
term in Section 3.2 hereof.

“Announcement Date” shall have the meaning assigned to such term in Section 3.11
hereof.

“ATM” shall have the meaning assigned to such term in Section 6.7(iii) hereof.

“Below Market Offering” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

“Blackout Period” shall have the meaning assigned to such term in Section 3.11
hereof.

“Broker-Dealer” shall have the meaning assigned to such term in Section 6.17
hereof.

“Bylaws” shall have the meaning assigned to such term in Section 5.3 hereof.

“Charter” shall have the meaning assigned to such term in Section 5.3 hereof.

“Class B Common Stock” shall mean the Company’s Class B common stock, par value
$0.01 per share.

 

i



--------------------------------------------------------------------------------

“Closing” shall have the meaning assigned to such term in Section 2.2 hereof.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission or any successor
entity.

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, since March 31, 2011,
including, without limitation, the Annual Report on Form 10-K filed by the
Company for its fiscal year ended March 31, 2011, as amended by Form 10-K/A (the
“2011 Form 10-K/A”), and which hereafter shall be filed with or furnished to the
Commission by the Company, including, without limitation, the Current Report,
(2) the Registration Statement, as the same may be amended from time to time,
the Prospectus and each Prospectus Supplement and (3) all information contained
in such filings and all documents and disclosures that have been and heretofore
shall be incorporated by reference therein.

“Commitment Shares” means 200,000 shares of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock which, concurrently with the
execution and delivery of this Agreement on the Closing Date, the Company has
caused its transfer agent to issue and deliver to the Investor not later than
4:00 p.m. (New York City time) on the second Trading Day immediately following
the Closing Date.

“Common Stock” shall have the meaning assigned to such term in the recitals
hereof.

“Company” shall have the meaning assigned to such term in the preamble hereof.

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning assigned to such term in Section 2.3
hereof.

“Damages” shall have the meaning assigned to such term in Section 9.1 hereof.

“Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.

“Discount Price” shall have the meaning assigned to such term in Section 3.2
hereof.

“Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1 hereof.

“DTC” means The Depository Trust Company, or any successor thereto.

 

ii



--------------------------------------------------------------------------------

“Earnings Announcement” shall have the meaning assigned to such term in
Section 3.11 hereof.

“Earnings 8-K” shall have the meaning assigned to such term in Section 3.11
hereof.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.

“Effective Date” means the first Trading Day immediately following the date on
which the initial Registration Statement filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission.

“Environmental Laws” shall have the meaning assigned to such term in
Section 5.18 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Exchange Cap” means 11,776,599 shares of duly authorized, validly issued, fully
paid and nonassessable shares of Common Stock (as adjusted for any stock splits,
stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement); provided,
however, that the Exchange Cap shall not exceed under any circumstances that
number of shares of Common Stock that the Company may issue pursuant to this
Agreement and the transactions contemplated hereby without (a) breaching the
Company’s obligations under the rules and regulations of the Trading Market or
(b) obtaining stockholder approval under the applicable rules and regulations of
the Trading Market.

“FCPA” shall have the meaning assigned to such term in Section 5.36 hereof.

“FDA” shall have the meaning assigned to such term in Section 5.17 hereof.

“Filing Time” shall have the meaning assigned to such term in Section 3.11
hereof.

“FINRA” means the Financial Industry Regulatory Authority.

“Fixed Amount Requested” shall mean the specific dollar amount of a Fixed
Request requested by the Company in a Fixed Request Notice delivered pursuant to
Sections 3.1 and 3.2 hereof (assuming the Alternative Fixed Amount Requested is
not then applicable to such Fixed Request).

“Fixed Request” means the transactions contemplated in Article III of this
Agreement with respect to any Fixed Request Notice delivered by the Company in
accordance with Article III of this Agreement.

 

iii



--------------------------------------------------------------------------------

“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 3.2 hereof.

“Fixed Request Notice” shall have the meaning assigned to such term in
Section 3.1 hereof.

“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding voting power of the Company (not including any shares
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (4) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding voting power of the Company (not
including any shares held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination), or
(5) reorganize, recapitalize or reclassify its Common Stock or Class B Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power of the Company.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning assigned to such term in
Section 5.17 hereof.

“Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 5.17(b) hereof.

“Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.

“Investor” shall have the meaning assigned to such term in the preamble hereof.

“Investor Party” shall have the meaning assigned to such term in Section 9.1
hereof.

 

iv



--------------------------------------------------------------------------------

“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.

“Make Whole Amount” shall have the meaning assigned to such term in Section 3.9
hereof.

“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the biotechnology or pharmaceutical industries, provided such changes shall not
have affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; (c) any effect of the announcement of, or
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents on the Company’s relationships, contractual or
otherwise, with customers, suppliers, vendors, bank lenders, strategic venture
partners or employees; and (d) the receipt of any notice that the Common Stock
may be ineligible to continue listing or quotation on the Trading Market, other
than a final and non-appealable notice that the listing or quotation of the
Common Stock on the Trading Market shall be terminated on a date certain.

“Material Agreements” shall have the meaning assigned to such term in
Section 5.19 hereof.

“Maximum Fixed Amount Requested” shall have the meaning assigned to such term in
Section 3.2 hereof.

“Money Laundering Laws” shall have the meaning assigned to such term in
Section 5.37 hereof.

“Multiplier” shall have the meaning assigned to such term in Section 3.3(a)
hereof.

“OFAC” shall have the meaning assigned to such term in Section 5.38 hereof.

 

v



--------------------------------------------------------------------------------

“Ownership Limitation” shall have the meaning assigned to such term in
Section 3.10 hereof.

“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

“Placement Agent Engagement Letter” shall have the meaning assigned to such term
in Section 5.15 hereof.

“Plan” shall have the meaning assigned to such term in Section 5.24 hereof.

“Price Reset Provision” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

“Pricing Period” shall mean, with respect to each Fixed Request, a period of 10
consecutive Trading Days commencing on the Pricing Period start date set forth
in the Fixed Request Notice, or such shorter period of Trading Days as
determined in accordance with Section 3.8.

“Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.

“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

“Reduction Notice” shall have the meaning assigned to such term in
Section 3.8(a) hereof.

“FWG” shall have the meaning assigned to such term in Section 5.15 hereof.

“Reference Period” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.

“Registrable Securities” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Registration Rights Agreement” shall have the meaning assigned to such term in
the recitals hereof.

“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Regulation D” shall have the meaning assigned to such term in the recitals
hereof

 

vi



--------------------------------------------------------------------------------

“Required Delivery Date” shall have the meaning assigned to such term in
Section 10(iv).

“Restricted Period” shall have the meaning assigned to such term in
Section 6.13(i) hereof.

“Restricted Person” shall have the meaning assigned to such term in
Section 6.13(i) hereof.

“Restricted Persons” shall have the meaning assigned to such term in
Section 6.13(i) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

“Section 4(a)(2)” shall have the meaning assigned to such term in the recitals
hereof.

“Securities” means, collectively, the Shares and the Commitment Shares.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

“Settlement Date” shall have the meaning assigned to such term in Section 3.7
hereof.

“Shares” shall mean the shares of Common Stock that are and/or may be purchased
by the Investor under this Agreement pursuant to one or more Fixed Requests and
do not include the Commitment Shares.

“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

“Similar Financing” shall have the meaning assigned to such term in
Section 6.7(iii) hereof.

“Single Fixed Request Limit” means, with respect to any single Fixed Request
Notice, such number of shares of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock which, when aggregated with all other
shares of Common Stock or Class B Common Stock issued or sold pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by such Fixed Request Notice under applicable rules of
the Trading Market, represents one less than 20.0% of the aggregate number of
votes that may be cast by holders of Common Stock and Class B Common Stock
issued and outstanding on the date immediately prior to the earliest of such
issuance or sale (as adjusted for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar

 

vii



--------------------------------------------------------------------------------

transactions that occur on or after the date of this Agreement); provided,
however, that the Single Fixed Request Limit shall not exceed under any
circumstances that number of shares of Common Stock that the Company may issue
pursuant to such Fixed Request Notice without (a) breaching the Company’s
obligations under the rules and regulations of the New York Stock Exchange or
any other Trading Market on which the Common Stock may be listed or quoted or
(b) obtaining stockholder approval under the applicable rules and regulations of
the New York Stock Exchange or any other Trading Market on which the Common
Stock may be listed or quoted.

“SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission thereunder.

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

“Threshold Price” is the lowest price at which the Company may sell Shares
during the applicable Pricing Period as set forth in a Fixed Request Notice (not
taking into account the applicable percentage discount during such Pricing
Period determined in accordance with Section 3.2); provided, however, that at no
time shall the Threshold Price be lower than $0.75 per share.

“Total Commitment” shall have the meaning assigned to such term in Section 2.1
hereof.

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market.

“Trading Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the New York Stock Exchange, or the NYSE MKT
(or any successors to any of the foregoing), whichever is at the time the
principal trading exchange or market for the Common Stock.

“Transaction Documents” means, collectively, this Agreement (as qualified by the
Disclosure Schedule) and the exhibits hereto, the Registration Rights Agreement
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg L.P. using the AQR function.

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.

 

viii



--------------------------------------------------------------------------------

EXHIBIT A TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 5, 2012,
is by and between K-V Pharmaceutical Company, a Delaware corporation (the
“Company”), and Commerce Court Small Cap Value Fund, Ltd., a business company
incorporated under the laws of the British Virgin Islands (the “Investor”).

RECITALS

A. The Company and the Investor have entered into that certain Common Stock
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Company may issue, from time to time, to the Investor up
to the lesser of (i) $20,000,000 of newly issued shares of the Company’s Class A
common stock, $0.01 par value (“Common Stock”), and (ii) the Exchange Cap (as
defined in the Purchase Agreement) (except to the extent the Exchange Cap shall
be inapplicable as expressly provided in the Purchase Agreement), as provided
for therein.

B. Pursuant to the terms of, and in consideration for the Investor entering
into, the Purchase Agreement, the Company has issued to the Investor the
Commitment Shares (as defined in the Purchase Agreement) in accordance with the
terms of the Purchase Agreement.

C. Pursuant to the terms of, and in consideration for the Investor entering
into, the Purchase Agreement, and to induce the Investor to execute and deliver
the Purchase Agreement, the Company has agreed to provide the Investor with
certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the Company and the Investor hereby agree as follows:

 

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

(b) “Closing Date” shall mean the date of this Agreement.

(c) “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.

 

A-1



--------------------------------------------------------------------------------

(d) “Effectiveness Deadline” means (i) with respect to the initial Registration
Statement required to be filed to pursuant to Section 2(a), the earlier of
(A) the 120th calendar day after the Closing Date (or the 180th calendar day
after the Closing Date if such Registration Statement is subject to review by
the SEC) and (B) the fifth Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Registration
Statement will not be reviewed or will not be subject to further review and
(ii) with respect to any additional Registration Statements that may be required
to be filed by the Company pursuant to this Agreement, the earlier of (A) the
120th calendar day following the date on which the Company was required to file
such additional Registration Statement (or the 180th calendar day after such
date if such Registration Statement is subject to review by the SEC) and (B) the
fifth Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review.

(e) “Filing Deadline” means (i) with respect to the initial Registration
Statement required to be filed to pursuant to Section 2(a), the 60th calendar
day after the Closing Date and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the later of (A) the 60th calendar day following the sale of
substantially all of the Registrable Securities included in the initial
Registration Statement or the most recent prior additional Registration
Statement, as applicable, and (B) six months following the Effective Date of the
initial Registration Statement or the most recent prior additional Registration
Statement, as applicable, or such earlier date as permitted by the SEC.

(f) “Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

(g) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

(h) “Registrable Securities” means (i) 11,776,599 Shares, (ii) the Commitment
Shares and (iii) any capital stock of the Company issued or issuable with
respect to such Shares or Commitment Shares, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock are converted or exchanged and shares of
capital stock of a successor entity into which the shares of Common Stock are
converted or exchanged.

(i) “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the resale by
the Investor of Registrable Securities, as such registration statement or
registration statements may be amended and supplemented from time to time
(including pursuant to Rule 462(b) under the Securities Act), including all
documents filed as part thereof or incorporated by reference therein.

 

A-2



--------------------------------------------------------------------------------

(j) “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC that may at any time permit the Investor to sell
securities of the Company to the public without registration.

(k) “Rule 415” means Rule 415 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC providing for offering securities on a delayed or
continuous basis.

(l) “SEC” means the U.S. Securities and Exchange Commission or any successor
entity.

 

2. Registration.

(a) Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1, or such other form reasonably
acceptable to the Investor and Legal Counsel, covering the resale by the
Investor of Registrable Securities in an amount equal to 11,976,599 shares of
Common Stock. Such initial Registration Statement shall contain (except if
otherwise directed by the Investor) the “Selling Stockholder” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company shall use its commercially reasonable efforts to have such initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms hereof, declared effective by the SEC as soon as
practicable, but in no event later than the applicable Effectiveness Deadline.

(b) Legal Counsel. Subject to Section 5 hereof, the Investor shall have the
right to select one legal counsel to review and oversee, solely on its behalf,
any registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Greenberg Traurig, LLP or such other counsel as thereafter designated by the
Investor. Except as provided under Section 10.1(i) of the Purchase Agreement,
the Company shall have no obligation to reimburse the Investor for any and all
legal fees and expenses of the Legal Counsel incurred in connection with the
transactions contemplated hereby.

(c) Reserved.

(d) Sufficient Number of Shares Registered. If at any time all Registrable
Securities are not covered by the initial Registration Statement filed pursuant
to Section 2(a) as a result of Section 2(h) or otherwise, the Company shall file
with the SEC one or more additional Registration Statements (on the short form
available therefor, if applicable), so as to cover all of the Registrable
Securities not covered by such initial Registration Statement, in each case, as
soon as practicable (taking into account any Staff position with respect to date
on which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). The Company shall use its
commercially reasonable efforts to cause such additional Registration
Statement(s) to become effective as soon as practicable following the filing
thereof with the SEC, but in no event later than the applicable Effectiveness
Deadline for such Registration Statement.

 

A-3



--------------------------------------------------------------------------------

(e) Piggyback Registrations. Without limiting any of the Company’s obligations
hereunder or under the Purchase Agreement, if there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans),
then the Company shall deliver to the Investor a written notice of such
determination and, if within five (5) days after the date of the delivery of
such notice, the Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
the offer and sale of which the Investor requests to be registered; provided,
however, the Company shall not be required to register the offer and sale of any
Registrable Securities pursuant to this Section 2(e) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.

(f) No Inclusion of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
pursuant to Section 2(a) or 2(d) without the prior written consent of the
Investor. Subject to the proviso in Section 2(e), in connection with any
offering involving an underwriting of shares, the Company shall not be required
under this Section 2 or otherwise to include the Registrable Securities of any
Investor therein unless such Investor accepts and agrees to the terms of the
underwriting, which shall be reasonable and customary, as agreed upon between
the Company and the underwriters selected by the Company.

(g) Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be acceptable to the
Investor), or if after the filing of the initial Registration Statement with the
SEC pursuant to Section 2(a), the Company is otherwise required by the Staff or
the SEC to reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such Registration Statement (with the prior consent
of the Investor and Legal Counsel as to the specific Registrable Securities to
be removed therefrom) until such time as the Staff and the SEC shall so permit
such Registration Statement to become effective and be used as aforesaid.
Notwithstanding anything in this Agreement to the contrary, if after giving
effect to the actions referred to in the immediately preceding sentence, the
Staff or the SEC does not permit such Registration Statement to become effective
and be used for resales by the Investor on a delayed or continuous basis under
Rule 415 at then-prevailing market prices (and not fixed prices) (or as
otherwise may be acceptable to the Investor), the Company shall not request
acceleration of the Effective Date of such Registration Statement, the Company
shall promptly (but in no event later than 48 hours) request the withdrawal of
such Registration Statement pursuant to Rule 477 under the Securities Act, and
the Effectiveness Deadline shall automatically be deemed to have elapsed with
respect to such

 

A-4



--------------------------------------------------------------------------------

Registration Statement at such time as the Staff or the SEC has made a final and
non-appealable determination that the SEC will not permit such Registration
Statement to be so utilized (unless prior to such time the Company and the
Investor have received assurances from the Staff or the SEC reasonably
acceptable to Legal Counsel that a new Registration Statement filed by the
Company with the SEC promptly thereafter may be so utilized). In the event of
any reduction in Registrable Securities pursuant to this paragraph, the Company
shall file additional Registration Statements in accordance with Section 2(d)
until such time as all Registrable Securities have been included in Registration
Statements that have been declared effective and the prospectus contained
therein is available for use by the Investor.

 

3. Related Obligations.

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities (but in no event later than
the applicable Filing Deadline) and use its commercially reasonable efforts to
cause such Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the applicable Effectiveness
Deadline). Subject to Allowable Grace Periods, the Company shall keep each
Registration Statement effective (and the prospectus contained therein available
for use) pursuant to Rule 415 for resales by the Investor on a delayed or
continuous basis at then-prevailing market prices (and not fixed prices) at all
times until the earlier of (i) the date as of which the Investor may sell all of
the Registrable Securities required to be covered by such Registration Statement
(disregarding any reduction pursuant to Section 2(g)) without restriction
pursuant to Rule 144 and without the need for current public information as
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and (ii) the date
on which the Investor shall have sold all of the Registrable Securities covered
by such Registration Statement (the “Registration Period”). Notwithstanding
anything to the contrary contained in this Agreement (but subject to the
provisions of Section 3(q) hereof), the Company shall ensure that, when filed
and at all times while effective, each Registration Statement (including,
without limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The Company shall submit to the SEC, within two (2) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be) and (ii) the approval of Legal Counsel is obtained pursuant to Section 3(c)
(which approval shall be promptly sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
forty-eight (48) hours after the submission of such request.

(b) Subject to Section 3(q) of this Agreement, the Company shall prepare and
file with the SEC such amendments (including, without limitation, post-effective
amendments) and supplements to each Registration Statement and the prospectus
used in connection with each

 

A-5



--------------------------------------------------------------------------------

such Registration Statement, which prospectus is to be filed pursuant to Rule
424 promulgated under the Securities Act, as may be necessary to keep each such
Registration Statement effective (and the prospectus contained therein current
and available for use) at all times during the Registration Period for such
Registration Statement, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company required to be covered by such Registration Statement until such
time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement. Without limiting the
generality of the foregoing, the Company covenants and agrees that (i) at or
before 8:30 a.m. (New York City time) on the Trading Day immediately following
each Effective Date, the Company shall file with the SEC in accordance with Rule
424(b) under the Securities Act the final prospectus to be used in connection
with sales pursuant to the applicable Registration Statement, and (ii) if the
transactions contemplated by any Fixed Request (as defined in the Purchase
Agreement) are material to the Company (individually or collectively with all
other prior Fixed Requests, the consummation of which have not previously been
reported in any prospectus supplement filed with the SEC under Rule 424(b) under
the Securities Act or in any periodic report filed by the Company with the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or
if otherwise required under the Securities Act, in each case as reasonably
determined by the Company or the Investor, then, on the first Trading Day
immediately following the last Trading Day of the Pricing Period with respect to
such Fixed Request, the Company shall file with the SEC a prospectus supplement
pursuant to Rule 424(b) under the Securities Act with respect to the applicable
Fixed Request(s), disclosing the total Fixed Amount Requested or the Alternative
Fixed Amount Requested (as applicable) pursuant to such Fixed Request(s), the
total number of Shares that have been (or are to be) issued and sold to the
Investor pursuant to such Fixed Request(s), the total purchase price for the
Shares subject to such Fixed Request(s), the applicable Discount Price(s) for
such Shares and the net proceeds that have been (or are to be) received by the
Company from the sale of such Shares. To the extent not previously disclosed in
the prospectus or a prospectus supplement, the Company shall disclose in its
Quarterly Reports on Form 10-Q and in its Annual Reports on Form 10-K the
information described in the immediately preceding sentence relating to any
Fixed Request(s) consummated during the relevant fiscal quarter. In the case of
amendments and supplements to any Registration Statement or prospectus which are
required to be filed pursuant to this Agreement (including, without limitation,
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
8-K, Form 10-Q or Form 10-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement and prospectus, if applicable, or shall file such amendments or
supplements to the Registration Statement or prospectus with the SEC on the same
day on which the Exchange Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement or prospectus,
for the purpose of including or incorporating such report into such Registration
Statement and prospectus. The Company consents to the use of the prospectus
(including, without limitation, any supplement thereto) included in each
Registration Statement in accordance with the provisions of the Securities Act
and with the securities or “Blue Sky” laws of the jurisdictions in which the
Registrable Securities may be sold by the Investor, in connection with the
resale of the Registrable Securities and for such period of time thereafter as
such prospectus (including, without limitation, any supplement thereto) (or in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required by the Securities Act to be delivered in connection with resales of
Registrable Securities.

 

A-6



--------------------------------------------------------------------------------

(c) The Company shall (A) permit Legal Counsel to review and comment upon
(i) each Registration Statement at least five (5) Business Days prior to its
filing with the SEC (or such shorter period as may be agreed to by the Investor
and Legal Counsel) and (ii) all amendments and supplements to each Registration
Statement (including, without limitation, the prospectus contained therein)
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports or prospectus
supplements the contents of which is limited to that set forth in such reports)
within a reasonable number of days prior to their filing with the SEC, and
(B) not file any Registration Statement or amendment or supplement thereto or to
any prospectus contained therein in a form to which Legal Counsel reasonably
objects. The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall promptly furnish to Legal Counsel,
without charge, (i) electronic copies of any correspondence from the SEC or the
Staff to the Company or its representatives relating to each Registration
Statement (which correspondence shall be redacted to exclude any material,
non-public information regarding the Company or any of its Subsidiaries),
(ii) after the same is prepared and filed with the SEC, one (1) electronic copy
of each Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one
(1) electronic copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with Legal Counsel in performing the Company’s obligations pursuant to
this Section 3.

(d) Without limiting any obligation of the Company under the Purchase Agreement,
the Company shall promptly furnish to the Investor, without charge, (i) after
the same is prepared and filed with the SEC, at least one (1) electronic copy of
each Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, all exhibits
and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, one (1) electronic copy of the prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as the Investor may reasonably request from time to time)
and (iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as the Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investor.

(e) The Company shall take such action as is necessary to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by the Investor of the Registrable Securities covered by a Registration
Statement under such other securities or “Blue Sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be

 

A-7



--------------------------------------------------------------------------------

necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, the Company shall not be required in
connection therewith or as a condition thereto to (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “Blue Sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(f) The Company shall notify Legal Counsel and the Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and deliver one (1) electronic copy
of such supplement or amendment to Legal Counsel and the Investor (or such other
number of copies as Legal Counsel or the Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and the Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, when a Registration Statement or any post-effective amendment
has become effective (notification of such effectiveness shall be delivered to
Legal Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus. The Company shall respond as promptly as practicable to any comments
received from the SEC with respect to a Registration Statement or any amendment
thereto. Nothing in this Section 3(f) shall limit any obligation of the Company
under the Purchase Agreement.

(g) The Company shall (i) use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding for such purpose.

 

A-8



--------------------------------------------------------------------------------

(h) Upon the written request of the Investor, the Company shall make available
for inspection during normal business hours by (i) the Investor, (ii) legal
counsel for the Investor and (iii) one (1) firm of accountants or other agents
retained by such Investor (collectively, the “Inspectors”), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the “Records”), as shall be reasonably deemed
necessary by each Inspector, and cause the Company’s officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, each Inspector shall agree in writing to hold in strict
confidence and not to make any disclosure (except to the Investor) or use of any
Record or other information which the Company’s board of directors determines in
good faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the Securities Act, (b) the release of such Records is ordered
pursuant to a final, non-appealable subpoena or order from a court or government
body of competent jurisdiction, or (c) the information in such Records has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other Transaction Document (as defined in the Purchase
Agreement). The Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Investor, if any) shall be deemed to limit the Investor’s
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

(i) The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

(j) Without limiting any obligation of the Company under the Purchase Agreement,
the Company shall use its reasonable best efforts either to (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on the OTC Bulletin Board, or (iii) if, despite the
Company’s reasonable best efforts to satisfy the preceding clauses (i) or
(ii) the Company is unsuccessful in satisfying the preceding

 

A-9



--------------------------------------------------------------------------------

clauses (i) or (ii), without limiting the generality of the foregoing, to use
its reasonable best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (f/k/a the National
Association of Securities Dealers, Inc.) (“FINRA”) as such with respect to such
Registrable Securities. In addition, the Company shall cooperate with the
Investor and any Broker-Dealer through which the Investor proposes to sell its
Registrable Securities in effecting a filing with FINRA pursuant to FINRA Rule
5110 as requested by the Investor. The Company shall pay all fees and expenses
in connection with satisfying its obligation under this Section 3(j).

(k) The Company shall cooperate with the Investor and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts (as the case may be) as the Investor may reasonably
request from time to time and registered in such names as the Investor may
request. Certificates for Registrable Securities free from all restrictive
legends may be transmitted by the transfer agent to the Investor by crediting an
account at DTC as directed by the Investor.

(l) If requested by the Investor, the Company shall as soon as practicable after
receipt of notice from the Investor and subject to Section 3(q) hereof,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as the Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement or prospectus contained therein if
reasonably requested by the Investor.

(m) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

(n) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

(o) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(p) Within one (1) Business Day after each Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall

 

A-10



--------------------------------------------------------------------------------

cause legal counsel for the Company to deliver, to the transfer agent for such
Registrable Securities (with copies to the Investor) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

(q) Notwithstanding anything to the contrary herein (but subject to the last
sentence of this Section 3(q)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly, but in no event later
than 9:30 a.m. (New York City time) on the second Trading Day immediately prior
to the commencement of any Grace Period (except for such case where it is
impossible to provide such two-Trading Day advance notice, in which case the
Company shall provide such notice as soon as possible), notify the Investor in
writing of the (i) existence of material, non-public information giving rise to
a Grace Period (provided that in each such notice the Company shall not disclose
the content of such material, non-public information to the Investor) and the
date on which such Grace Period will begin and (ii) date on which such Grace
Period ends, provided further that (I) no Grace Period shall exceed 20
consecutive Trading Days and during any 365-day period all such Grace Periods
shall not exceed an aggregate of 60 Trading Days; provided, further, that the
Company shall not register any securities for the account of itself or any other
stockholder during any such Grace Period (other than pursuant to a registration
statement on Form S-4 or S-8), (II) the first day of any Grace Period must be at
least three Trading Days (or such shorter period as may be agreed by the
parties) after the last day of any prior Grace Period and (III) no Grace Period
may exist during (A) the first 10 consecutive Trading Days after the Effective
Date of the particular Registration Statement or (B) the five-Trading Day period
following each Settlement Date (each, an “Allowable Grace Period”). For purposes
of determining the length of a Grace Period above, such Grace Period shall begin
on and include the date set forth in the notice referred to in clause (i) above,
provided that such notice is received by the Investor not later than 9:30 a.m.
(New York City time) on the second Trading Day immediately prior to such
commencement date (except for such case where it is impossible to provide such
two-Trading Day advance notice, in which case the Company shall provide such
notice as soon as possible) and shall end on and include the later of the date
the Investor receives the notice referred to in clause (ii) above and the date
referred to in such notice. The provisions of Section 3(l) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
each Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary contained in this Section 3(q), the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of the Investor in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the particular Registration Statement to the
extent applicable, prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 

A-11



--------------------------------------------------------------------------------

(r) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investor of its Registrable Securities
pursuant to each Registration Statement.

 

4. Obligations of the Investor.

(a) At least five Business Days prior to the first anticipated filing date of
each Registration Statement (or such shorter period to which the parties agree),
the Company shall notify the Investor in writing of the information the Company
requires from the Investor with respect to such Registration Statement. It shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

(b) The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of each Registration Statement hereunder, unless
the Investor has notified the Company in writing of the Investor’s election to
exclude all of the Investor’s Registrable Securities from such Registration
Statement.

(c) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.

(d) The Investor covenants and agrees that it will comply with the prospectus
delivery and other requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

5. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company.

 

A-12



--------------------------------------------------------------------------------

6. Indemnification.

(a) In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Investor,
each of its directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls the Investor
within the meaning of the Securities Act or the Exchange Act and each of the
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “Blue Sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to
Section 6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Investor Party arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Party for such Investor
Party expressly for use in connection with the preparation of such Registration
Statement, prospectus or prospectus supplement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the Investor to the extent
such Claim is based on a failure of the Investor to deliver or to cause to be
delivered the prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus (as amended or supplemented) or corrected
prospectus was timely made available by

 

A-13



--------------------------------------------------------------------------------

the Company pursuant to Section 3(d) and then only if, and to the extent that,
following the receipt of the corrected prospectus no grounds for such Claim
would have existed; and (iii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Investor Party and shall survive the transfer of any
of the Registrable Securities by the Investor pursuant to Section 9.

(b) In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Company Party”), against any Claim or Indemnified Damages to which any of them
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement; and, subject to Section 6(c)
and the below provisos in this Section 6(b), the Investor will reimburse a
Company Party any legal or other expenses reasonably incurred by such Company
Party in connection with investigating or defending any such Claim; provided,
however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 9.

(c) Promptly after receipt by an Investor Party or Company Party (as the case
may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim

 

A-14



--------------------------------------------------------------------------------

(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

 

A-15



--------------------------------------------------------------------------------

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the applicable
sale of the Registrable Securities subject to the Claim exceeds the amount of
any damages that the Investor has otherwise been required to pay, or would
otherwise be required to pay under Section 6(b), by reason of such untrue or
alleged untrue statement or omission or alleged omission.

 

8. Reports Under the Exchange Act.

With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:

(a) use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

(b) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements (it
being understood that nothing herein shall limit any of the Company’s
obligations under the Purchase Agreement) and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;

(c) furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting, submission and posting requirements of Rule 144
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company with
the SEC if such reports are not publicly available via EDGAR, and (iii) such
other information as may be reasonably requested to permit the Investor to sell
such securities pursuant to Rule 144 without registration; and

 

A-16



--------------------------------------------------------------------------------

(d) take such additional action as is reasonably requested by the Investor to
enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144.

 

9. Assignment of Registration Rights.

All or any portion of the rights under this Agreement shall be automatically
assignable by the Investor to any transferee or assignee of all or any portion
of the Investor’s Registrable Securities if: (i) the Investor agrees in writing
with such transferee or assignee to assign all or any portion of such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by such transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence such transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
or assignment shall have been made in accordance with the applicable
requirements of the Purchase Agreement; and (vi) such transfer or assignment
shall have been conducted in accordance with all applicable federal and state
securities laws. The term “Investor” in this Agreement shall also include all
such transferees and assignees.

 

10. No Amendment or Waiver.

No provision of this Agreement may be amended or waived by the parties hereto.

 

11. Miscellaneous.

(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement shall be given in accordance with
Section 10.4 of the Purchase Agreement.

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. The Company and the Investor acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that either party

 

A-17



--------------------------------------------------------------------------------

shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement by the other party and to enforce specifically
the terms and provisions hereof (without the necessity of showing economic loss
and without any bond or other security being required), this being in addition
to any other remedy to which either party may be entitled by law or equity.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(e) The Transaction Documents set forth the entire agreement and understanding
of the parties solely with respect to the subject matter thereof and supersedes
all prior and contemporaneous agreements, negotiations and understandings
between the parties, both oral and written, solely with respect to such matters.
There are no promises, undertakings, representations or warranties by either
party relative to subject matter hereof not expressly set forth in the
Transaction Documents. Notwithstanding anything in this Agreement to the
contrary and without implication that the contrary would otherwise be true,
nothing contained in this Agreement shall limit, modify or affect in any manner
whatsoever (i) the conditions precedent to a Fixed Request contained in Article
VII of the Purchase Agreement, including, without limitation, the condition
precedent contained in Section 7.2(iii) thereof or (ii) any of the Company’s
obligations under the Purchase Agreement.

(f) Subject to compliance with Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto. This Agreement is not for the benefit of, nor may any
provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.

 

A-18



--------------------------------------------------------------------------------

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

(h) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. If any signature is delivered by facsimile transmission or by an e-mail
which contains a portable document format (.pdf) file of an executed signature
page, such signature page shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

[signature pages follow]

 

A-19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: K-V PHARMACEUTICAL COMPANY By:  

 

  Name:  

 

  Title:  

 

 

A-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

INVESTOR: COMMERCE COURT SMALL CAP VALUE FUND, LTD. By:  

 

Its:  

 

 

A-21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

 

 

 

 

 

  Attention:  

 

 

 

  Re: [                    ]

Ladies and Gentlemen:

[We are][I am] counsel to K-V Pharmaceutical Company, a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Common Stock Purchase Agreement, dated as of June 5, 2012 (the “Purchase
Agreement”), entered into by and among the Company and the Investor named
therein (the “Holder”) pursuant to which the Company (i) will issue to the
Holder from time to time shares of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), and (ii) has issued 200,000 shares of its Common
Stock (the “Commitment Shares”). Pursuant to the Purchase Agreement, the Company
also has entered into a Registration Rights Agreement with the Holder (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the offer and sale of the Registrable Securities (as
defined in the Registration Rights Agreement), including the Commitment Shares,
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on                  , 2012, the Company filed a Registration
Statement on Form S-1 (File No. 333-            ) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the
Registrable Securities which names the Holder as an underwriter and a selling
stockholder thereunder.

In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.

 

Very truly yours, [ISSUER’S COUNSEL] By:  

 

 

CC: [LIST NAMES OF HOLDERS]

 

A-22



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDER

This prospectus relates to the possible resale from time to time by the selling
stockholder of any or all of the shares of common stock that (i) may be issued
by us to Commerce Court under the Purchase Agreement and (ii) have been issued
as of the date hereof to Commerce Court as Commitment Shares under the terms of
the Purchase Agreement. For additional information regarding the issuance of
common stock covered by this prospectus, see “Prospectus Summary—Committed
Equity Line Financing With Commerce Court” above. We are registering the shares
of common stock pursuant to the provisions of the Registration Rights Agreement
we entered into with Commerce Court on June 5, 2012 in order to permit the
selling stockholder to offer the shares for resale from time to time. Except for
the ownership of the Commitment Shares and for the transactions contemplated by
the Purchase Agreement and the Registration Rights Agreement, Commerce Court has
not had any material relationship with us within the past three years.

The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus. This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of June 5, 2012. As used in this
prospectus, the term “selling stockholder” includes Commerce Court and any
donees, pledgees, transferees or other successors in interest selling shares
received after the date of this prospectus from the selling stockholder as a
gift, pledge, or other non-sale related transfer. The number of shares in the
column “Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus” represents all of the shares of common stock that the selling
stockholder may offer under this prospectus. The selling stockholder may sell
some, all or none of its shares in this offering. We do not know how long the
selling stockholder will hold the shares before selling them, and we currently
have no agreements, arrangements or understandings with the selling stockholder
regarding the sale of any of the shares.

Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power. The
percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based on an
aggregate of                      shares of our common stock outstanding on
June 5, 2012. Because the purchase price of the shares of common stock issuable
under the Purchase Agreement is determined on each settlement date, the number
of shares that may actually be sold by the Company under the Purchase Agreement
may be fewer than the number of shares being offered by this prospectus. The
fourth column assumes the sale of all of the shares offered by the selling
stockholder pursuant to this prospectus.

 

A-23



--------------------------------------------------------------------------------

Name of Selling Stockholder    Number of Shares  of
Common Stock Owned
Prior to Offering      Maximum Number of Shares
of Common Stock to be
Offered Pursuant to this
Prospectus    Number of Shares  of
Common Stock Owned
After Offering      Number      Percent           Number    Percent

Commerce Court Small Cap Value Fund, Ltd. (4)

     200,000         *            

 

* Represents beneficial ownership of less than one percent of the outstanding
shares of our common stock.

(1) This number represents the 200,000 shares of common stock we issued to
Commerce Court on June 5, 2012 as Commitment Shares in consideration for
entering into the Purchase Agreement with us. In accordance with Rule 13d-3(d)
under the Exchange Act, we have excluded from the number of shares beneficially
owned prior to the offering all of the shares that Commerce Court may be
required to purchase under the Purchase Agreement because the issuance of such
shares is solely at our discretion and is subject to certain conditions, the
satisfaction of all of which are outside of Commerce Court’s control, including
the registration statement of which this prospectus is a part becoming and
remaining effective. Furthermore, the maximum dollar value of each put of common
stock to Commerce Court under the Purchase Agreement is subject to certain
agreed upon threshold limitations set forth in the Purchase Agreement, which are
based on the market price of our common stock at the time of the draw down and,
if we determine in our sole discretion, a percentage of the daily trading volume
of our common stock during the Draw Down Period as well. Also, under the terms
of the Purchase Agreement, we may not issue shares of our common stock to
Commerce Court to the extent that Commerce Court or any of its affiliates would,
at any time, beneficially own more than 9.9% of our outstanding common stock.
This beneficial ownership limitation may not be amended or waived by the
parties.

(2) Applicable percentage ownership is based on [                    ] shares of
our common stock outstanding as of June     , 2012.

(3) Assumes the sale of all shares being offered pursuant to this prospectus.

(4)

The business address of Commerce Court is 4th Floor, Rodus Building, P.O. Box
765, Road Town, Tortola, British Virgin Islands. Commerce Court’s principal
business is that of an international asset manager. We have been advised that
Commerce Court is not a member of the Financial Industry Regulatory Authority,
or FINRA, or an independent broker-dealer, and that neither Commerce Court nor
any of its affiliates is an affiliate or an associated person of any FINRA
member or independent broker-dealer. Graham J. Farinha and Peter W. Poole are
directors of Commerce Court and have voting control and investment discretion
over securities owned by Commerce Court. The foregoing should not be construed
in and of itself as an admission by Mr. Farinha or Mr. Poole as to beneficial
ownership of the securities owned by Commerce Court.

 

A-24



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering (i) shares of common stock that may be issued by us from time
to time to Commerce Court under the Purchase Agreement to permit the resale of
these shares of common stock after the issuance thereof by the selling
stockholder from time to time after the date of this prospectus and (ii) shares
of common stock that have been issued as of the date hereof as Commitment Shares
to Commerce Court under the terms of the Purchase Agreement to permit the resale
of these shares of common stock by the selling stockholder from time to time
after the date of this prospectus. We will not receive any of the proceeds from
the sale by the selling stockholder of the shares of common stock. We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.

The selling stockholder may decide not to sell any shares of common stock. The
selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate.
Commerce Court is an “underwriter” within the meaning of the Securities Act. Any
brokers, dealers or agents who participate in the distribution of the shares of
common stock by the selling stockholder may also be deemed to be “underwriters,”
and any profits on the sale of the shares of common stock by them and any
discounts, commissions or concessions received by any such brokers, dealers or
agents may be deemed to be underwriting discounts and commissions under the
Securities Act. Commerce Court has advised us that it will use an unaffiliated
broker-dealer to effectuate all resales of our common stock. To our knowledge,
Commerce Court has not entered into any agreement, arrangement or understanding
with any particular broker-dealer or market maker with respect to the shares of
common stock offered hereby, nor do we know the identity of the broker-dealers
or market makers that may participate in the resale of the shares. Because
Commerce Court is, and any other selling stockholder, broker, dealer or agent
may be deemed to be, an “underwriter” within the meaning of the Securities Act,
Commerce Court will (and any other selling stockholder, broker, dealer or agent
may) be subject to the prospectus delivery requirements of the Securities Act
and may be subject to certain statutory liabilities of the Securities Act
(including, without limitation, Sections 11, 12 and 17 thereof) and Rule 10b-5
under the Exchange Act.

The selling stockholder will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The shares of common stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:

 

  •  

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

  •  

in the over-the-counter market in accordance with the rules of NASDAQ;

 

A-25



--------------------------------------------------------------------------------

  •  

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •  

through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

broker-dealers may agree with the selling stockholder to sell a specified number
of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholder may also sell shares of common stock covered by this
prospectus pursuant to Rule 144 promulgated under the Securities Act, if
available, rather than under this prospectus. In addition, the selling
stockholder may transfer the shares of common stock by other means not described
in this prospectus.

Any broker-dealer participating in such transactions as agent may receive
commissions from the selling stockholder (and, if they act as agent for the
purchaser of such shares, from such purchaser). Commerce Court has informed us
that each such broker-dealer will receive commissions from Commerce Court which
will not exceed customary brokerage commissions. Broker-dealers may agree with
the selling stockholder to sell a specified number of shares at a stipulated
price per share, and, to the extent such a broker-dealer is unable to do so
acting as agent for the selling stockholder, to purchase as principal any unsold
shares at the price required to fulfill the broker-dealer commitment to the
selling stockholder. Broker-dealers who acquire shares as principal may
thereafter resell such shares from time to time in one or more transactions
(which may involve crosses and block transactions and which may involve sales to
and through other broker-dealers, including transactions of the nature described
above and pursuant to the one or more of the methods described above) at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices, and in connection with
such resales may pay to or receive from the purchasers of such shares
commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:

 

  •  

the name of any such broker-dealers;

 

A-26



--------------------------------------------------------------------------------

  •  

the number of shares involved;

 

  •  

the price at which such shares are to be sold;

 

  •  

the commission paid or discounts or concessions allowed to such broker-dealers,
where applicable;

 

  •  

that such broker-dealers did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, as
supplemented; and

 

  •  

other facts material to the transaction.

Commerce Court has informed us that it does not have any written or oral
agreement or understanding, directly or indirectly, with any person to
distribute the common stock. Pursuant to a requirement of the Financial Industry
Regulatory Authority, or FINRA, the maximum commission or discount and other
compensation to be received by any FINRA member or independent broker-dealer
shall not be greater than eight percent (8%) of the gross proceeds received by
us for the sale of any securities being registered pursuant to Rule 415 under
the Securities Act.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

Underwriters and purchasers that are deemed underwriters under the Securities
Act may engage in transactions that stabilize, maintain or otherwise affect the
price of the common stock, including the entry of stabilizing bids or syndicate
covering transactions or the imposition of penalty bids. The selling stockholder
and any other person participating in the sale or distribution of the shares of
common stock will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder (including, without limitation, Regulation
M of the Exchange Act), which may restrict certain activities of, and limit the
timing of purchases and sales of any of the shares of common stock by, the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making and
certain other activities with respect to the shares of common stock. In
addition, the anti-manipulation rules under the Exchange Act may apply to sales
of the shares of common stock in the market. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

 

A-27



--------------------------------------------------------------------------------

We have agreed to pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $[        ]
in total, including, without limitation, Securities and Exchange Commission
filing fees and expenses of compliance with state securities or “Blue Sky” laws;
provided, however, Commerce Court will pay all selling commissions, concessions
and discounts, and other amounts payable to underwriters, dealers or agents, if
any, as well as transfer taxes and certain other expenses associated with the
sale of the shares of common stock. We have agreed to indemnify Commerce Court
and certain other persons against certain liabilities in connection with the
offering of shares of common stock offered hereby, including liabilities arising
under the Securities Act or, if such indemnity is unavailable, to contribute
amounts required to be paid in respect of such liabilities. Commerce Court has
agreed to indemnify us against liabilities under the Securities Act that may
arise from any written information furnished to us by Commerce Court
specifically for use in this prospectus or, if such indemnity is unavailable, to
contribute amounts required to be paid in respect of such liabilities.

At any time a particular offer of the shares of common stock is made by the
selling stockholder, a revised prospectus or prospectus supplement, if required,
will be distributed. Such prospectus supplement or post-effective amendment will
be filed with the Securities and Exchange Commission to reflect the disclosure
of any required additional information with respect to the distribution of the
shares of common stock. We may suspend the sale of shares by the selling
stockholder pursuant to this prospectus for certain periods of time for certain
reasons, including if the prospectus is required to be supplemented or amended
to include additional material information.

 

A-28



--------------------------------------------------------------------------------

EXHIBIT B TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF FIXED REQUEST NOTICE

Reference is made to the Common Stock Purchase Agreement dated as of June 5,
2012, (the “Purchase Agreement”) between K-V Pharmaceutical Company, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Commerce Court Small Cap Value Fund, Ltd., a business company
incorporated under the laws of the British Virgin Islands. Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement. In accordance with and pursuant to Section 3.1 of the
Purchase Agreement, the Company hereby issues this Fixed Request Notice to
exercise a Fixed Request for the Fixed Amount Requested indicated below.

 

Fixed Amount Requested (if Alternative Fixed Amount Requested not selected):   

 

Alternative Fixed Amount Requested Cap (if Alternative Fixed Amount Requested is
selected):   

 

Pricing Period start date:   

 

Pricing Period end date:   

 

Settlement Date:   

 

Fixed Request Threshold Price:   

 

On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) the above Fixed Amount Requested does not exceed the Maximum Fixed Amount
Requested determined in accordance with Section 3.2 of the Purchase Agreement,
(ii) the sale of Shares pursuant to this Fixed Request Notice shall not cause
the Company to sell or the Investor to purchase shares of Common Stock which,
when aggregated with all purchases made by the Investor pursuant to all prior
Fixed Request Notices issued under the Purchase Agreement, would exceed the
Aggregate Limit, and (iii) to the Company’s Knowledge, the sale of Shares
pursuant to this Fixed Request Notice shall not cause the Company to sell or the
Investor to purchase shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation.

 

        Dated:

    By: K-V PHARMACEUTICAL COMPANY     Name       Title:       Address:      
Facsimile No.

 

AGREED AND ACCEPTED By:   COMMERCE COURT SMALL CAP VALUE FUND, LTD.   Name  
Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO THE

COMMON STOCK PURCHASE AGREEMENT

CERTIFICATE OF THE COMPANY

CLOSING CERTIFICATE

             20    

The undersigned, the [                    ] of K-V Pharmaceutical Company, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), delivers this certificate in connection with the Common Stock
Purchase Agreement, dated as of June 5, 2012 (the “Agreement”), by and between
the Company and Commerce Court Small Cap Value Fund, Ltd., a business company
incorporated under the laws of the British Virgin Islands (the “Investor”), and
hereby certifies on the date hereof that (capitalized terms used herein without
definition have the meanings assigned to them in the Agreement):

1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since
[                    ], which is in full force and effect on the date hereof,
and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws of the
Company, as amended and restated through, and as in full force and effect on,
the date hereof, and no proposal for any amendment, repeal or other modification
to the Bylaws of the Company has been taken or is currently pending before the
Board of Directors or stockholders of the Company.

3. The Board of Directors of the Company has approved the transactions
contemplated by the Transaction Documents; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.

4. Each person who, as an officer of the Company, or as attorney-in-fact of an
officer of the Company, signed the Transaction Documents to which the Company is
a party, was duly elected, qualified and acting as such officer or duly
appointed and acting as such attorney-in-fact, and the signature of each such
person appearing on any such document is his genuine signature.

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

 

Name: Title:

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D TO THE

COMMON STOCK PURCHASE AGREEMENT

COMPLIANCE CERTIFICATE

In connection with the issuance of shares of common stock of K-V Pharmaceutical
Company, a corporation organized and existing under the laws of the State of
Delaware (the “Company”), pursuant to the Fixed Request Notice, dated
[                    ], delivered by the Company to Commerce Court Small Cap
Value Fund, Ltd. (the “Investor”) pursuant to Article III of the Common Stock
Purchase Agreement, dated as of June 5, 2012, by and between the Company and the
Investor (the “Agreement”), the undersigned hereby certifies to the Investor as
follows:

1. The undersigned is the duly appointed [                    ] of the Company.

2. Except as set forth in the attached Disclosure Schedule, the representations
and warranties of the Company set forth in Article V of the Agreement (i) that
are not qualified by “materiality” or “Material Adverse Effect” are true and
correct in all material respects as of [insert Fixed Request Exercise Date] and
as of the date hereof with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties are true and correct in all
material respects as of such other date and (ii) that are qualified by
“materiality” or “Material Adverse Effect” are true and correct as of [insert
Fixed Request Exercise Date] and as of the date hereof with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct as of such other date.

3. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement and the
Registration Rights Agreement to be performed, satisfied or complied with by the
Company at or prior to [insert Fixed Request Exercise Date] and the date hereof.

4. The Shares issuable on the date hereof in respect of the Fixed Request Notice
referenced above shall be delivered electronically by crediting the Investor’s
or its designees’ account at DTC through its Deposit/Withdrawal at Custodian
(DWAC) system, and shall be freely tradable and transferable and without
restriction on resale. To the extent requested by the Investor pursuant to
Section 10.1(iv) under the Agreement, the legend set forth in Section 10.1(iii)
has been removed from the certificate representing the Commitment Shares in
accordance with Section 10.1(iv) of the Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The undersigned has executed this Certificate this [    ] day of [            ],
20[    ].

 

By:  

 

Name:  

 

Title:  

 

 

D-1



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

RELATING TO THE COMMON STOCK

PURCHASE AGREEMENT, DATED AS OF JUNE 5, 2012

BETWEEN K-V PHARMACEUTICAL COMPANY AND COMMERCE COURT

SMALL CAP VALUE FUND, LTD.

This disclosure schedule is made and given pursuant to Article V of the Common
Stock Purchase Agreement, dated as of June 5, 2012 (the “Agreement”), by and
between K-V Pharmaceutical Company, a Delaware corporation (the “Company”), and
Commerce Court Small Cap Value Fund, Ltd., a business company incorporated under
the laws of the British Virgin Islands. Unless the context otherwise requires,
all capitalized terms are used herein as defined in the Agreement. The numbers
below correspond to the section numbers of representations and warranties in the
Agreement most directly modified by the below exceptions.

 

D-2



--------------------------------------------------------------------------------

FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO

SECTION 7.1(iv) OF THE COMMON STOCK PURCHASE AGREEMENT

DATED AS OF JUNE 5, 2012 BETWEEN K-V PHARMACEUTICAL COMPANY AND

COMMERCE COURT SMALL CAP VALUE FUND, LTD.

[Company Counsel’s Letterhead]

 

1. The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own its properties and to conduct its business as described in the
Registration Statement and the Prospectus. The Company is duly qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.

 

2. The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to issue the Shares and the Commitment Shares in accordance with
the terms thereof. The execution and delivery by the Company of the Transaction
Documents to which it is a party, and the consummation by the Company of the
transactions contemplated thereby (including, without limitation, the issuance
of the Shares and the Commitment Shares) have been duly and validly authorized
by all necessary corporate action and, except for any consent or authorization
of the Company’s Board of Directors or a committee thereof in connection with
the delivery of a Fixed Request Notice to the Investor, no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.

 

3. Each of the Transaction Documents to which the Company is a party has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

4.

The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party and the consummation by the Company of the
transactions contemplated thereby (including, without limitation, the issuance
of the Shares and the Commitment Shares) do not and will not: (i) violate the
Company’s certificate of incorporation or bylaws (the “Governing Documents”);
(ii) violate the general corporation law of the State of Delaware, or any
federal or Missouri statute, rule or regulation applicable to the Company;
(iii) require any consents, approvals, or authorizations to be obtained by the
Company, or any registrations, declarations or filings to be made by the
Company, in each case, under the general corporation law of the State of
Delaware or any federal or Missouri statute, rule or regulation applicable to
the

 

D-3



--------------------------------------------------------------------------------

  Company that have not been obtained or made; (iv) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or is bound that has been filed as an exhibit to
the 2011 Form 10-K/A or any other Commission Document filed after the 2011 Form
10-K/A; (v) create or impose a lien, charge or encumbrance on any property of
the Company under any agreement or commitment to which the Company is a party or
is bound that has been filed as an exhibit to the 2011 Form 10-K/A or any other
Commission Document filed after the 2011 Form 10-K/A; or (vi) to our knowledge,
result in a violation of any federal or state order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected.

 

5. Assuming the accuracy of the representations and warranties made by you in
the Purchase Agreement and your compliance with the covenants made by you in the
Purchase Agreement and the Registration Rights Agreement, the offering, sale and
issuance of the Securities in accordance with the Transaction Documents is
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

 

6. When issued in accordance with the Purchase Agreement, the Commitment Shares
will be duly authorized and validly issued, fully paid and nonassessable, free
and clear of all liens, charges, taxes, security interests, encumbrances, rights
of first refusal, preemptive or similar rights and other encumbrances under the
Company’s Governing Documents, the laws of the State of Delaware or any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or is bound
that has been filed as an exhibit to the 2011 Form 10-K/A or any other
Commission Document filed after the 2011 Form 10-K/A. When issued and paid for
in accordance with the Purchase Agreement, the Shares will be duly authorized
and validly issued, fully paid and nonassessable, free and clear of all liens,
charges, taxes, security interests, encumbrances, rights of first refusal,
preemptive or similar rights and other encumbrances under the Company’s
Governing Documents, the laws of the State of Delaware or any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or is bound
that has been filed as an exhibit to the 2011 Form 10-K/A or any other
Commission Document filed after the 2011 Form 10-K/A. To our knowledge, the
execution and delivery of the Registration Rights Agreement do not, and the
performance by the Company of its obligations thereunder shall not, give rise to
any rights of any other person for the registration under the Securities Act of
any shares of Common Stock or other securities of the Company which have not
been waived.

 

7. There is no action, suit, claim, investigation or proceeding pending or, to
our knowledge, threatened against the Company or any Subsidiary which questions
the validity of any of the Transaction Documents or the transactions
contemplated thereby or any action taken or to be taken pursuant thereto. Except
as set forth in the Commission Documents, to our knowledge, there is no action,
suit, claim, investigation or proceeding pending or threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets.

 

D-4



--------------------------------------------------------------------------------

8. The Company is not an “investment company” or any entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

D-5



--------------------------------------------------------------------------------

FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO

SECTION 7.2(xiv) OF THE COMMON STOCK PURCHASE AGREEMENT

DATED AS OF JUNE 5, 2012 BETWEEN K-V PHARMACEUTICAL COMPANY AND

COMMERCE COURT SMALL CAP VALUE FUND, LTD.

[Company Counsel’s Letterhead]

 

1. The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on [            ], 2012, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated or, to our knowledge
threatened, by the Commission, and the Registrable Securities may be resold
under the Securities Act pursuant to the Registration Statement. Any required
filing of the Prospectus and a Prospectus Supplement pursuant to Rule 424 under
the Securities Act has been made in accordance with Rule 424 under the
Securities Act.

 

2. The Registration Statement, as of the date it became effective, and the
Prospectus and each Prospectus Supplement, as of its date, complied as to form
in all material respects with the requirements for registration statements on
Form S-1 under the Act; it being understood, however, that we express no opinion
with respect to Regulation S-T or the financial statements, schedules or other
financial data included in or incorporated by reference in or omitted from the
Registration Statement, the Prospectus or any Prospectus Supplement. For
purposes of this paragraph, we have assumed that the statements made in the
Registration Statement, the Prospectus and each Prospectus Supplement are
correct and complete.

In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and related matters were
discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement, the
Prospectus, each Prospectus Supplement, or the Commission Documents incorporated
by reference therein, and have not made any independent check or verification
thereof, during the course of such participation, no facts came to our attention
that caused us to believe that the Registration Statement, at the time it became
effective and as of the date hereof, together with the Commission Documents
incorporated by reference therein, at such time and as of the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus, as of its date and as of the date
hereof, together with the Commission Documents incorporated by reference
therein, at that date and as of the date hereof, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements, the notes and schedules thereto, other financial data,
or exhibits included in, incorporated by reference in, or omitted from, the
Registration Statement or the Prospectus.

 

D-6



--------------------------------------------------------------------------------

FORM OF OPINION “BRING DOWN” OF OUTSIDE COUNSEL TO BE DELIVERED

PURSUANT TO SECTION 7.2(xiv) OF THE COMMON STOCK PURCHASE

AGREEMENT DATED AS OF JUNE 5, 2012 BETWEEN K-V PHARMACEUTICAL

COMPANY AND COMMERCE COURT SMALL CAP VALUE FUND, LTD.

[Company Counsel’s Letterhead]

 

1. The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on [        ] [    ], 20[    ], no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings therefor have been initiated or, to our
knowledge threatened, by the Commission, and the Registrable Securities may be
resold under the Securities Act pursuant to the Registration Statement. Any
required filing of the Prospectus and a Prospectus Supplement pursuant to Rule
424 under the Securities Act has been made in accordance with Rule 424 under the
Securities Act.

 

2. Based on our inquiry of the Company’s [                    ], no facts have
come to our attention that cause us to believe that any of the opinions
expressed in our opinion letter to you dated [            ], 2012 are not true
and correct as of the date hereof.

 

3. Based on our inquiry of the Company’s [                    ], no facts have
come to our attention that cause us to believe that the opinion expressed in
paragraph 2 of our opinion letter to you dated [            ], 20[    ] is not
true and correct as of the date hereof.

In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and related matters were
discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement, the
Prospectus, each Prospectus Supplement, or the Commission Documents incorporated
by reference therein, and have not made any independent check or verification
thereof, during the course of such participation, no facts came to our attention
that caused us to believe that the Registration Statement, at the time it became
effective and as of the date hereof, together with the Commission Documents
incorporated by reference therein, at such time and as of the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus, as of its date and as of the date
hereof, together with the Commission Documents incorporated by reference
therein, at that date and as of the date hereof, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements, the notes and schedules thereto, other financial data,
or exhibits included in, incorporated by reference in, or omitted from, the
Registration Statement or the Prospectus.

 

D-7